UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                            No. 1:16-cr-00370 (CM)
               v.
                                            ECF Case
MATTHEW CONNOLLY and
GAVIN CAMPBELL BLACK,
                                            ORAL ARGUMENT REQUESTED
               Defendants.




                MEMORANDUM OF LAW IN SUPPORT OF
            DEFENDANT GAVIN CAMPBELL BLACK’S MOTION
            FOR A JUDGMENT OF ACQUITTAL OR NEW TRIAL




                                LEVINE LEE LLP
                                650 Fifth Avenue, 13th Floor
                                New York, New York 10019
                                Telephone: (212) 223-4400
                                Facsimile: (212) 223-4425

                                Attorneys for Defendant Gavin Campbell Black
                                                   TABLE OF CONTENTS

                                                                                                                                           Page

PRELIMINARY STATEMENT .................................................................................................... 1
ARGUMENT .................................................................................................................................. 3
I.        RULE 29 REQUIRES ENTRY OF A JUDGMENT OF ACQUITTAL............................ 3
          A.         THE GOVERNMENT FAILED TO PRESENT SUFFICIENT EVIDENCE
                     OF FALSITY .......................................................................................................... 4
                     1.         The Government Failed to Establish that Deutsche Bank’s LIBOR
                                Submissions to the BBA Were False .......................................................... 5
                     2.         The Government Failed to Establish that the BBA’s Published
                                LIBORs Were False .................................................................................. 18
                     3.         The Government Failed to Prove Falsity Under Either Theory
                                Because Neither the BBA’s Instructions nor the Trade Confirmations
                                Unambiguously Prohibited Consideration of a Panel Bank’s
                                Derivatives Trading Positions ................................................................... 22
          B.         THE GOVERNMENT FAILED TO PRESENT SUFFICIENT EVIDENCE
                     OF MATERIALITY ............................................................................................. 26
                     1.         The Evidence Was Insufficient to Establish that Any Alleged False
                                Statement Was Material to the BBA ......................................................... 26
                     2.         The Evidence Was Insufficient to Establish that Any Alleged False
                                Statement Was Material to a Reasonable Derivatives Trader .................. 33
          C.         THE GOVERNMENT FAILED TO PRESENT SUFFICIENT EVIDENCE
                     OF FRAUDULENT INTENT .............................................................................. 39
                     1.         The Government Did Not Prove that Mr. Black Did Not Act in Good
                                Faith .......................................................................................................... 39
                     2.         The Evidence Was Insufficient to Establish that Mr. Black Acted with
                                Fraudulent Intent under Countrywide ....................................................... 55
                     3.         The Government Cannot Meet Its Burden to Prove Fraudulent Intent
                                Because It Failed to Introduce Evidence of Mr. Black’s Net Trading
                                Positions .................................................................................................... 57
          D.         THE GOVERNMENT FAILED TO PRESENT SUFFICIENT EVIDENCE
                     OF AN EFFECT ON A FINANCIAL INSTITUTION ........................................ 60
          E.         JUDGMENT OF ACQUITTAL ON THE LONE REMAINING
                     SUBSTANTIVE COUNT AGAINST MR. BLACK IS APPROPRIATE........... 63




                                                                          i
II.       MR. BLACK SHOULD HAVE HIS CONVICTION REVERSED OR RECEIVE A
          NEW TRIAL BECAUSE THE GOVERNMENT CONSTRUCTIVELY AMENDED
          THE INDICTMENT ......................................................................................................... 67
          A.         THE EVIDENCE AND JURY CHARGE UNCONSTITUTIONALLY
                     BROADENED THE POSSIBLE BASES OF CONVICTION FROM THAT
                     ALLEGED IN THE INDICTMENT .................................................................... 68
          B.         THE INDICTMENT WAS CONSTRUCTIVELY AMENDED BECAUSE
                     IT FAILED TO NOTIFY MR. BLACK OF THE “CORE OF CRIMINALITY”
                     THAT THE GOVERNMENT ATTEMPTED TO PROVE AT TRIAL .............. 71
          C.         THE GOVERNMENT’S EVIDENCE AND ARGUMENT AT TRIAL
                     OPERATED AS A PREJUDICIAL VARIANCE TO THE INDICTMENT ....... 74
III.      IN THE ALTERNATIVE, THE INTEREST OF JUSTICE REQUIRES DISMISSAL
          OR, AT A MINIMUM, A NEW TRIAL UNDER RULE 33 ........................................... 77
CONCLUSION ............................................................................................................................. 79




                                                                       ii
                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

CASES

Feder Kaszovitz LLP v. Rosen,
  2018 WL 3708662 (S.D.N.Y. Aug. 3, 2018). ........................................................................... 20

Jackson v. Virginia,
  443 U.S. 307 (1979) .................................................................................................................... 3

Kungys v. United States,
 485 U.S. 759 (1988) .................................................................................................................. 26

Neder v. United States,
  527 U.S. 1 (1999) ................................................................................................................ 26, 37

Stirone v. United States,
  361 U.S. 212 (1960) .................................................................................................................. 68

United States v. Allen,
 864 F.3d 63 (2d Cir. 2017) .................................................................................................... 9, 24

United States v. Amrep Corp.,
 560 F.2d 539 (2d Cir. 1977) ........................................................................................................ 8

United States v. Autuori,
 212 F.3d 105 (2d Cir. 2000) ........................................................................................................ 4

United States v. Bouyea,
 152 F.3d 192 (2d Cir. 1998) ...................................................................................................... 63

United States v. Bryant,
 556 F. Supp. 2d 378 (D.N.J. 2008) ........................................................................................... 23

United States v. Cassese,
 428 F.3d 92 (2d Cir. 2005) .......................................................................................................... 3

United States v. Clemente,
 22 F.3d 477 (2d Cir. 1994) ........................................................................................................ 67

United States v. Coplan,
 703 F.3d 46 (2d Cir. 2012) ........................................................................................................ 62



                                                                       iii
United States v. Corsey,
 723 F.3d 366 (2d Cir. 2013) ...................................................................................................... 33

United States v. Countrywide Fin. Corp.,
 961 F. Supp. 2d 598 (S.D.N.Y. 2013) ....................................................................................... 63

United States ex rel. O’Donnell v. Countrywide Home Loans, Inc.,
 822 F.3d 650 (2d Cir. 2016) ............................................................................................... passim

United States v. D’Amato,
 39 F.3d 1249 (2d Cir. 1994) ...................................................................................................... 39

United States v. D’Amelio,
 636 F. Supp. 2d 234 (S.D.N.Y. 2009) ....................................................................................... 77

United States v. D’Amelio,
 683 F.3d 412 (2d Cir. 2012) ...................................................................................................... 71

United States v. Davis,
 2017 WL 3328240 (S.D.N.Y. Aug. 3, 2017) ................................................................ 68, 74, 77

United States v. Dupre,
 462 F.3d 131 (2d Cir. 2006) ...................................................................................................... 39

United States v. Ferguson,
 246 F.3d 129 (2d Cir. 2001) ................................................................................................ 77, 78

United States v. Finnerty,
 474 F. Supp. 2d 530 (S.D.N.Y. 2007) ....................................................................................... 15

United States v. Finnerty,
 533 F.3d 143 (2d Cir. 2008) ............................................................................................... passim

United States v. Gaudin,
 515 U.S. 506 (1995) .................................................................................................................. 26

United States v. Glenn,
 312 F.3d 58 (2d Cir. 2002) .......................................................................................................... 3

United States v. Greenberg,
 835 F.3d 295 (2d Cir. 2016) ...................................................................................................... 74

United States v. Heinz,
 790 F.3d 365 (2d Cir. 2015) ................................................................................................ 60, 63



                                                                      iv
United States v. Jones,
 393 F.3d 107 (2d Cir. 2004) ........................................................................................................ 3

United States v. Kapelioujnyj,
 547 F.3d 149 (2d Cir. 2008) ........................................................................................................ 3

United States v. Lanier,
 520 U.S. 259 (1997) .................................................................................................................. 22

United States v. LeRoy,
 687 F.2d 610 (2d Cir. 1982) ...................................................................................................... 78

United States v. Litvak,
 808 F.3d 106 (2d Cir. 2015) .......................................................................................... 31, 32, 37

United States v. Litvak,
 889 F.3d 56 (2d Cir. 2018) .................................................................................................. 33, 34

United States v. Lorenzo,
 534 F.3d 153 (2d Cir. 2008) ........................................................................................................ 3

United States v. Martinez,
 54 F.3d 1040 (2d Cir. 1995) ........................................................................................................ 3

United States v. Miller,
 471 U.S. 130 (1985) .................................................................................................................. 67

United States v. Milstein,
 401 F.3d 53 (2d Cir. 2005) ........................................................................................................ 67

United States v. Mollica,
 849 F.2d 723 (2d Cir. 1988) ...................................................................................................... 68

United States v. Parkes,
 497 F.3d 220 (2d Cir. 2007) ...................................................................................................... 78

United States v. Pauling,
 256 F. Supp. 3d 329 (S.D.N.Y. 2017) ................................................................................. 77, 78

United States v. Pierce,
 785 F.3d 832 (2d Cir. 2015) ...................................................................................................... 75

United States v. Pirro,
 212 F.3d 86 (2d Cir. 2000) .................................................................................................. 23, 74



                                                                      v
United States v. Resendiz-Ponce,
 549 U.S. 102 (2007) .................................................................................................................. 74

United States v. Rigas,
 490 F.3d 208 (2d Cir. 2007) .................................................................................... 31, 67, 71, 74

United States v. Roshko,
 969 F.2d 1 (2d Cir. 1992). ............................................................................................. 67, 68, 71

United States v. Salmonese,
 352 F.3d 608 (2d Cir. 2003) ...................................................................................................... 75

United States v. Skelly,
 442 F.3d 94 (2d Cir. 2006) .................................................................................................. 13, 14

United States v. Triumph Capital Grp., Inc.,
 544 F.3d 149 (2d Cir. 2008) ........................................................................................................ 3

United States v. Valle,
 807 F.3d 508 (2d Cir. 2015) ........................................................................................................ 3

United States v. Valle,
 301 F.R.D. 53 (S.D.N.Y. 2014)................................................................................................. 77

United States v. Weaver,
 860 F.3d 90 (2d Cir. 2017) .................................................................................................. 26, 33

United States v. Whiteside,
 285 F.3d 1345 (11th Cir. 2002) ................................................................................................. 23

United States v. Zingaro,
 858 F.2d 94 (2d Cir. 1988) ........................................................................................................ 68

Universal Health Servs., Inc. v. United States,
 136 S. Ct. 1989 (2016) ....................................................................................................... passim

Williams v. United States,
 458 U.S. 279 (1982) .................................................................................................................. 14




                                                                      vi
STATUTES

18 U.S.C. § 3293 ........................................................................................................................... 60

RULES

Federal Rule of Criminal Procedure 29 ................................................................................. passim

Federal Rule of Criminal Procedure 33 .................................................................................. 77, 78




                                                                        vii
                               PRELIMINARY STATEMENT

       Defendant Gavin Campbell Black hereby respectfully renews his motion for judgment of

acquittal under Federal Rule of Criminal Procedure (“Rule”) 29 because the Government failed

to introduce sufficient evidence to establish numerous elements of each of the two remaining

charges against him.     The Court should also dismiss the Superseding Indictment (the

“Indictment”) or, alternatively, vacate his convictions and order a new trial because the

Government constructively amended the Indictment and committed a prejudicial variance

through its evidence and argument at trial. To the extent either count of conviction survives

dismissal pursuant to this motion and the other post-trial motions filed contemporaneously

herewith, the Court should exercise its discretion under Rule 33 and grant Mr. Black a new trial

in the interest of justice. While Mr. Black submits this motion to address facts and issues

specific to him, he respectfully joins the arguments set forth in Defendant Matthew Connolly’s

motion for judgment of acquittal.

       The Government’s failure of proof and ever-shifting theories of wrongdoing stem from

the fact that Mr. Black is an innocent man who committed no crime. The evidence at trial

demonstrated as follows: the British Bankers’ Association (“BBA”)—an unregulated bank trade

association—owned LIBOR and made the rules governing a Panel Bank’s submission of

LIBOR. Under the instructions issued by the BBA to Panel Banks (the “BBA Instructions”), a

Panel Bank was to submit an estimate of its hypothetical borrowing costs for loans in reasonable

market size; there was no corresponding requirement to disclose the methodology used in the

calculations of such costs. Both the BBA and the market understood that a Panel Bank often was

able to borrow in a range of rates. The BBA Instructions gave a Panel Bank discretion to choose

any rate within that reasonable range as its LIBOR submission.
       Against this backdrop, the Government brought fraud-based claims against Mr. Black.

The Government charged him with knowingly and willfully violating the BBA’s Instructions

based on his requests that Deutsche Bank’s LIBOR submitters—the ultimate deciders of the

bank’s daily LIBOR submissions—consider his trading positions when determining the rates to

submit to the BBA.        Although the BBA’s Instructions were indisputably silent as to

consideration of trading positions, the Government substituted a standard of wrongdoing that it

created after the fact for the actual BBA Instructions in order to prosecute Mr. Black.

       While the Government’s case was replete with an unprecedented number of “surprises,

fiascoes, [and] retractions” [Trial Transcript (“Tr.”) 1891:23], its defining characteristic was a

paucity of evidence. This failure of proof extended to multiple elements of the charges in this

case. Among other things, there was no evidence that any of the submitted rates were false,

meaning they did not reflect a reasonable and accurate estimate of Deutsche Bank’s borrowing

costs. There was similarly no evidence that Mr. Black made a false statement to anyone or

requested that Deutsche Bank’s submitters submit a false LIBOR rate. Nor was there any

evidence that either the BBA or the market found any alleged misstatement material, as there

was no testimony or other evidence that the BBA or the market expected that Panel Banks would

not consider their trading positions in making their submissions. There was also insufficient

evidence for a reasonable juror to conclude that Mr. Black acted with the requisite fraudulent

intent as opposed to in good faith, as his job and his supervisors dictated. Beyond this lack of

proof, the Government also constructively amended and prejudicially varied the Indictment

because it proceeded on a theory of criminality at trial that was different from that alleged in the

Indictment. And the Government further violated Mr. Black’s constitutional rights by continuing

to shift its theory of prosecution in the weeks leading up to—and even during—the trial.




                                                 2
       For these and the other reasons discussed herein, the Court should vacate Mr. Black’s

convictions and dismiss the Indictment or, alternatively, grant him a new trial.

                                          ARGUMENT

  I.   RULE 29 REQUIRES ENTRY OF A JUDGMENT OF ACQUITTAL

       Federal Rule of Criminal Procedure 29 requires entry of a judgment of acquittal if no

“rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). “Applying this standard does not,

however, mean that a reviewing court must affirm all jury verdicts.” United States v. Valle, 807

F.3d 508, 515 (2d Cir. 2015). While a defendant challenging the sufficiency of the evidence

supporting a conviction faces “a heavy burden,” it is “not an impossible one.” United States v.

Kapelioujnyj, 547 F.3d 149, 152-53 (2d Cir. 2008) (internal quotation marks omitted). Although

the Court should defer to the jury’s assessments of witness credibility, conflicting testimony, and

the jury’s choice of competing inferences that can be drawn from the evidence, “specious

inferences” should not be credited. Id. at 153 (quoting United States v. Lorenzo, 534 F.3d 153,

159 (2d Cir. 2008)); accord United States v. Jones, 393 F.3d 107, 111 (2d Cir. 2004).

       The Second Circuit has emphasized that where a fact to be proved is also an element of

the offense, “‘it is not enough that the inferences in the government’s favor are permissible.’”

United States v. Triumph Capital Grp., Inc., 544 F.3d 149, 159 (2d Cir. 2008) (quoting United

States v. Martinez, 54 F.3d 1040, 1043 (2d Cir. 1995)). “[A]t the end of the day, ‘if the evidence

viewed in the light most favorable to the prosecution gives equal or nearly equal circumstantial

support to a theory of guilt and a theory of innocence, then a reasonable jury must necessarily

entertain a reasonable doubt.’” United States v. Cassese, 428 F.3d 92, 99 (2d Cir. 2005) (quoting

United States v. Glenn, 312 F.3d 58, 70 (2d Cir. 2002)). Under this standard, Rule 29 requires




                                                 3
entry of a judgment of acquittal on all counts against Mr. Black because the Government failed

to produce sufficient evidence as to multiple elements on each of the two counts of conviction.

       A.      THE GOVERNMENT FAILED TO PRESENT SUFFICIENT EVIDENCE OF FALSITY

       No rational juror could have found that the Government presented sufficient evidence to

establish beyond a reasonable doubt the falsity element of the charged offenses. [See ECF

No. 203 (“Thoughts”) at 8 (“[F]alsity is, after all, the first necessary element of wire fraud.”).]

Where, as here, the Government proceeds on only an affirmative misrepresentation theory,1 the

Government must prove that the scheme involved “false or misleading statements made with

fraudulent intent.” United States ex rel. O’Donnell v. Countrywide Home Loans, Inc., 822 F.3d

650, 663 (2d Cir. 2016) (“Countrywide”); see United States v. Autuori, 212 F.3d 105, 118 (2d

Cir. 2000) (“The fraud statutes are violated by affirmative misrepresentations or by omissions of

material information that the defendant has a duty to disclose.”). To meet this burden, the

Government must establish that the scheme involved either outright lies or half-truths, i.e.,

partially true statements that omitted information necessary to correct a false impression.

Countrywide, 822 F.3d at 663; Autuori, 212 F.3d at 118; see Thoughts at 9 (“The Government

can prove falsity by establishing, beyond a reasonable doubt, one of two things: either DB made

an affirmative misrepresentation, which is to say, an untrue statement of fact; or that it

misleadingly omitted information, such that its submission, while literally true (i.e., DB could in

fact have borrowed funds at that particular rate at 11 am on that day), was, in fact misleading.”).

       Despite the allegations in the Indictment, the Government requested that the Court charge

the jury on three theories of falsity:     (1) a non-convergent theory of falsity involving the


1
        The Government acknowledged during the charge conference that the evidence did not
support a conviction on an omission theory. [Tr. 2569:9-11 (“This is not an omission case. You
know, we would not ask for an omission instruction, and we don’t need the duty instruction.
This is not an omission case.”).]


                                                 4
transmission of allegedly false LIBOR submissions to the BBA; (2) a convergent theory of

falsity in which Defendants allegedly made affirmative misrepresentations to their counterparties

at the time of contracting; and (3) a convergent theory of falsity in which Defendants caused

allegedly false LIBORs to be sent to the counterparties, which were then used to settle swaps and

other derivatives contracts. [ECF No. 334 at 1-2.] The Court dismissed the second of these

theories at the close of the Government’s case because there was insufficient evidence of any

false statements made at the time of contract. [Tr. 2509:20-2510:18.] The Court also limited the

Government’s third theory to false statements allegedly made to the three counterparties whose

representatives testified at trial (the “Relevant Counterparties”). [See Tr. 2562:7-13.]

       The Court should likewise enter a judgment of acquittal on the Government’s remaining

two theories of falsity. As demonstrated below, the Government failed to prove that any of the

Deutsche Bank submissions to the BBA or the published LIBORs used to settle Deutsche Bank’s

trades with the Relevant Counterparties were false or fraudulent.

               1.      The Government Failed to Establish that Deutsche Bank’s LIBOR
                       Submissions to the BBA Were False

       No rational juror could find that the Government proved that any of Deutsche Bank’s

LIBOR submissions to the BBA constituted actual false statements, implied false statements, or

misleading half-truths. The undisputed evidence at trial established that LIBOR was a product

that was owned and operated by the BBA—an unregulated bank trade association that had

absolute discretion to set the LIBOR submission rules. [GX 1-803 (“BBA LIBOR is the BBA

fixing of the London Inter-Bank Offered Rate.”); DX 1171A (“LIBOR is owned by the

BBA . . . .”); see Tr. 1925:13-25, 1956:25-1957:8 (Curtler) (testifying that the BBA is “a trade

group for bankers” that is “the exclusive determiner[] of what LIBOR is”).] There was similarly

no dispute that the BBA published very limited “Instructions to BBA LIBOR Contributor



                                                 5
Banks” that governed the LIBOR submission process throughout the relevant period. [GX

1-803; Tr. 1462:14-17 (Maroun) (testifying that he was “aware that the BBA had only very, very

limited guidance that it gave to panel banks on precisely how they had to do their jobs”).]

       The BBA Instructions provided that: “An individual BBA LIBOR Contributor Panel

Bank will contribute the rate at which it could borrow funds, were it to do so by asking for and

then accepting inter-bank offers in reasonable market size just prior to 1100.” [GX 1-803.] The

BBA Instructions called for the submission of hypothetical estimated rates reflecting the bank’s

“perception” of its cost of borrowing in the interbank market. [DX 1171A ¶ 12.2.]

       Given the BBA’s Instructions, the Government was required to “prove that the

defendants made (or, since neither defendant was a submitter, ‘caused to be made’) a ‘false or

fraudulent’ statement concerning estimated borrowing costs to the BBA” to meet its burden in

this case. [Dkt. No. 145 (“Oct. 19 Decision”) at 6-7.] The Government failed to do so.

                      a)      The Evidence Was Insufficient to Establish that Deutsche Bank’s
                              LIBOR Submissions Were Actually False

       The Government did not prove falsity in this case because it did not present evidence

sufficient to establish that Deutsche Bank was unable to borrow at the submitted rates. The

Government presented no cash data or other evidence of Deutsche Bank’s actual borrowing

costs. In addition, the Government did not present sufficient evidence to establish that Deutsche

Bank’s LIBOR submissions were outside the reasonable range permitted by the BBA.

                             i.       The Government presented no evidence of Deutsche
                                      Bank’s actual or perceived borrowing costs

       The Government did not present evidence sufficient to establish that Deutsche Bank

LIBOR submissions did not reflect reasonable or accurate estimates of the bank’s perceived

costs of borrowing. The Government presented no cash or derivatives trading data, or other

evidence of market factors to establish the rates at which Deutsche Bank did or could borrow.


                                                6
Thus, there was no quantitative evidence from which a rational jury could determine Deutsche

Bank’s costs of borrowing, let alone determine that the submitted rates were not accurate.

       In addition, despite calling Deutsche Bank’s LIBOR submitters (Mr. King and

Mr. Curtler) as cooperating witnesses, the Government did not question them or offer any

evidence of their perceptions as to Deutsche Bank’s borrowing rates for any of the dates and

tenors at issue. To the contrary, both Mr. King and Mr. Curtler testified that they did not have

independent memories of the submissions shown to them in this case, including their perceptions

of Deutsche Bank’s borrowing rates or the market factors relevant to an evaluation of Deutsche

Bank’s submissions on those dates.        [See, e.g., Tr. 593:23-594:13, 639:14-640:21 (King)

(testifying that he did not have an independent memory of the requests shown to him or factors

relevant to Deutsche Bank’s estimated borrowing costs on those dates, including the rates

suggested by his pricer or the brokers); 2128:23-2129:16 (Curtler) (testifying that he did not have

an independent memory of where cash was trading or where Deutsche Bank could borrow for

any of the days about which he testified).]

       Not only did Mr. King and Mr. Curtler fail to testify about Deutsche Bank’s actual cost of

borrowing on any of the alleged dates, but the Government also sought to introduce its evidence

without providing any of the requisite context. As Mr. Curtler testified, “it’s generally accepted

that the financial crisis . . . started around the first week or so of August of 2007” [Tr. 1809:18-

21 (Curtler)] and was punctuated by the Lehman Brothers bankruptcy in September 2008, which

was a “very, very big market event . . . [t]hat had a huge effect on LIBOR” [Tr. 1901:5-9

(Curtler)]. These events occurred in the middle of the conspiracy alleged by the Government but




                                                 7
were completely absent from its presentation of the evidence,2 as was any reference to the

contemporaneous market factors that a reasonable derivatives trader and/or LIBOR submitter

would consider when forming a view of where the rate should be on a given day. As Mr. Curtler

admitted at trial, he “shouldn’t be suggesting looking at some LIBOR chart from ten years ago

what it means if you don’t know what the market factors were,” but that is exactly what the

Government repeatedly asked him and his fellow cooperators to do. [Tr. 2002:17-20 (Curtler).]

Without evidence as to these market factors and other important pieces of context, there is no

way for a reasonable juror to find beyond a reasonable doubt that Deutsche Bank’s LIBOR

submissions were false.

       The Government cannot avoid its obligation to prove that Deutsche Bank could not

borrow at the submitted rates by characterizing Deutsche Bank’s LIBOR submissions as

opinions. An opinion not honestly held cannot form the basis for a criminal fraud prosecution

unless it is expressed. See, e.g., United States v. Amrep Corp., 560 F.2d 539, 544 (2d Cir. 1977)

(“The expression of an opinion not honestly entertained is a factual misrepresentation.”)

(emphasis added); see also Countrywide, 822 F.3d at 663 (“Of course, freestanding ‘bad faith’ or

intent to defraud without accompanying conduct is not actionable under the federal fraud

statutes . . . .”). By virtue of the BBA’s Instructions, the only opinion expressed by a LIBOR

submission is that Deutsche Bank “could” borrow at the submitted rates in “reasonable market

size.” [See, e.g., GX 1-803.] As the Government introduced no evidence that Deutsche Bank’s

LIBOR submissions did not reflect accurate estimates of the bank’s perceived borrowing costs or




2
        Even before trial, the Government elicited statements from its cooperating witnesses by
showing them communications devoid of the context necessary to understand them. [See, e.g.,
Tr. 1964:21-25 (Curtler) (testifying that during the investigation he was “just shown an email
with a particular date without all the context”).]


                                               8
that Mr. Black (or any co-conspirator for that matter) believed that to be the case, no rational

juror could have concluded that Deutsche Bank’s LIBOR submissions were actually false.

                           ii.       The Government presented no evidence that any Deutsche
                                     Bank submission was outside a reasonable range

       While the BBA Instructions required the submission of a single rate for each tenor, the

evidence established that Instructions gave Panel Banks “leeway” to select the submitted rate

from within a “range” of reasonable rates. See United States v. Allen, 864 F.3d 63, 75 (2d Cir.

2017) (crediting the Government’s admission that, “as ‘estimates,’ LIBOR submissions were

necessarily imprecise even when there was decent market information, such that, at any given

time, there existed a ‘range’ of reasonable LIBOR submissions”); see also Tr. 2173:8-11

(Curtler) (testifying that a 2008 industry publication [DX 1135] said that banks had “leeway” in

setting LIBOR submissions). The existence of the reasonable range was based, in part, on the

BBA’s deliberate decision not to define “reasonable market size” during the relevant period.

[GX 1-803; DX 1171A ¶ 12.3 (stating that the BBA’s decision not to define “reasonable market

size” was “intentional”); see Tr. 667:9-13 (King).] In fact, the BBA stated that what is a

“reasonable market size” varied from day to day and from bank to bank. [DX 1171A ¶ 12.3.]

       The undisputed evidence established that the BBA’s deliberate decision not to define

“reasonable market size” gave submitters the “flexibility” or “leeway” to submit from within a

range of rates because the cost of borrowing cash typically increased as the borrowing size

increased.   [See, e.g., Tr. 667:9-668:2 (King); Tr. 2173:8-11 (Curtler); DX 1135 (industry

publication stating that LIBOR Panel Banks have “some leeway” in making their daily

submissions).] For example, Mr. King testified that:

       Q. The BBA’s LIBOR definition uses the phrase “reasonable market size”?

       A. Yes.



                                               9
       Q. And that term is not defined in the definition, right?

       A. That’s right.

       Q. And the reasonable market size term gave you flexibility as to where you
       could actually submit your LIBOR, right?

       A. Yes.

       Q. And, for example, if you could borrow cash at 500 million at the same tenor at
       one price, and you borrow cash, let’s say, a yard, which is a billion, at another
       price, the BBA’s definition doesn’t say which of those two prices you’re
       supposed to use?

       A. Correct.

       Q. And those two prices aren’t necessarily the same, right?

       A. That’s right.

       Q. Often it costs you more to borrow more cash than less cash, right?

       A. Yes.

[Tr. 667:9-668:2 (King); see also Tr. 669:6-672:3 (King) (acknowledging that, at the time he

worked at Deutsche Bank, he believed that the BBA Instructions permitted him to submit his

estimate at where he could borrow cash or “thereabouts” and acknowledged that that flexibility

allowed him to submit within a two-basis point range in response to a specific example)3.]

       The testimony concerning the “flexibility” and “leeway” inherent in the term “reasonable

market size” was reinforced in the Chicago Mercantile Exchange’s (“CME”) letter to the BBA,

sent in response to the BBA’s June 10, 2008 paper that provided “[c]larifications to the definition

of BBA LIBOR.” [DX 9044A at 6; see DX 1171A § 12.] In its letter, the CME stated that: “A

Contributor Panelist who can borrow ‘in reasonable market size’ at any one of a wide range of

3
         For this reason, Mr. Black respectfully submits that the Court’s view prior to trial that
there may be one correct rate because a reasonable bank would always accept the offer at the
lowest price was mistaken. [ECF No. 262 at 19-20.] In the example provided to Mr. King, there
was a range of correct rates because, hypothetically speaking, Deutsche Bank would have
accepted an offer at one rate to borrow $500 million and an offer at a higher rate to borrow $1
billion, as well as offers between those rates to borrow cash between $500 million and $1 billion.


                                                10
offered rates commits no falsehood if she bases her response to the daily Libor survey upon

the lowest of these (or the highest, or any other arbitrary selection from among them).”

[DX 9044A at 7 (emphasis added).] Even though the BBA specifically sought these comments

from the CME and other market participants [see DX 1171A ¶ 12.4] and acknowledged the

CME’s comments [see GX 1-176A at 14], the BBA deliberately decided not to “tighten” the

flexibility permitted by the “reasonable market size” concept. In its Consultation Feedback

Statement, dated August 5, 2008, the BBA stated:

       An overwhelming number of respondents do not support a tightening of the
       definition of ‘reasonable market size’. As it varies from currency to currency and
       from situation to situation, what is meant by the definition will always require an
       element of judgement. A hardening of the definition therefore has the potential
       for an adverse effect. Consequently, the FX and MM Committee has decided to
       retain the concept in its current form.

[GX 1-176A ¶ 1.10.]

       The Government failed to introduce any evidence that any of the submissions were

outside the reasonable range of rates permitted by the BBA’s Instructions. In fact, to the extent

there was any evidence of Deutsche Bank’s cost of borrowing, the evidence established that

Deutsche Bank always submitted within a reasonable range of rates regardless of whether there

was a communication from a derivatives trader.         Specifically, Mr. King admitted that the

submissions that he changed based on a request from a derivatives trader were made within a

“reasonable range.” [Tr. 748:18-749:1 (King); see also Tr. 583:4-19 (King) (testifying that he

always tried putting in a rate that he felt was “reasonable”).] And the evidence showed that there

were times when Mr. King was unable to change the rate because he did not have the “leeway”

permitted under the BBA rules. [See GX 4-002 (email from Mr. Parietti to Mr. Black in which

Mr. Parietti states that Mr. King ignored Mr. Parietti’s request to submit a higher rate); see also




                                                11
GX 1-004; Tr. 518:16-519:10 (King) (acknowledging that while he could likely change the

submitted rate based on a request, he might not be able to make an adjustment).]

       Moreover, the communications show Deutsche Bank’s submissions were, in fact, within

the reasonable range. For example, on February 24, 2006, Mr. King received a request from

Mr. Curtler and Mr. Bittar for a low one-month LIBOR submission. [GX 1-033.] In the same

email chain, a broker quoted Mr. King a one-month cash price of 4.565% to 4.57% and a one-

month LIBOR prediction of 4.605%. [GX 1-033; Tr. 590:20-595:11 (King).] Mr. King made

Deutsche Bank’s LIBOR submission at 4.595%, near the top of the range established in the

broker’s email, despite Mr. Curtler’s and Mr. Bittar’s requests for a low rate. [Tr. 596:18-597:7

(King).]

       Accordingly, the Government did not present sufficient evidence from which a rational

juror could conclude that any of Deutsche Bank’s LIBOR submissions were outside the

reasonable range permitted under the BBA rules. The absence of such evidence provides a

second basis on which to conclude that the Government failed to prove that Deutsche Bank’s

LIBOR submissions were false.

                       b)      The Evidence Was Insufficient to Establish that Deutsche Bank’s
                               Submissions Contained Any Implied Misrepresentations or
                               Half-Truths

       The Government also did not present sufficient evidence to establish falsity on an implied

misrepresentation or half-truth theory. To prevail on an implied misrepresentation or half-truth

theory, the Government must prove that the statement at issue both contained a tacit

representation and omitted information necessary to correct a false impression. See Universal

Health Servs., Inc. v. United States, 136 S. Ct. 1989, 2000-01 (2016) (holding that “the implied

certification theory can be a basis for liability, at least where two conditions are satisfied: first,

the claim does not merely request payment, but also makes specific representations about the


                                                 12
goods or services provided; and second, the defendant’s failure to disclose noncompliance with

material statutory, regulatory, or contractual requirements makes those representations

misleading half-truths”); Countrywide, 822 F.3d at 663 (acknowledging that an affirmative

misstatement theory of fraud requires proof of “a statement that was either ‘an outright lie’ or

partially true but ‘omitt[ed] information necessary to correct [a] false impression’”) (alterations

in original) (citation omitted). Conversely, the act of “simply fail[ing] to disclose information

that [a defendant] is under no obligation to reveal” does not amount to fraud under a half-truth

theory. United States v. Skelly, 442 F.3d 94, 97 (2d Cir. 2006). Based on the evidence at trial,

the Government failed to prove that Deutsche Bank’s LIBOR submissions tacitly represented

that they were arrived at without regard to its derivatives traders’ positions or that the BBA had a

false impression to this effect.

       There was no evidence presented that the BBA required Panel Banks to make any

disclosure concerning the methodology used to arrive at their LIBOR submissions. Pursuant to

the BBA Instructions, LIBOR submissions were composed only of “[r]ates . . . contributed in

decimal to at least two decimal places but no more than five.” [GX 1-803.] The Government

presented no evidence that Mr. Black, the alleged co-conspirators, or Deutsche Bank made any

representations concerning the estimates in their submissions, including how Mr. King and

Mr. Curtler arrived at these estimates.

       Nor did the BBA Instructions prescribe that Panel Banks use any particular methodology

or protocol in arriving at their estimates or prohibit them from considering trading positions

when selecting a rate to submit from within a reasonable range. [See, e.g., GX 1-803; DX

1171A.] The absence of any such evidence distinguishes this case from Universal Health.

Unlike LIBOR submissions, the numbers submitted in the claim forms in Universal Health had




                                                13
an implicit meaning because they corresponded to code numbers that represented that specific

medical services were provided. The Court stated:

       [B]y submitting claims for payment using payment codes that corresponded to
       specific counseling services, [the petitioner] represented that it had provided
       individual therapy, family therapy, preventive medication counseling, and other
       types of treatment. Moreover . . . staff members allegedly made further
       representations in submitting Medicaid reimbursement claims by using National
       Provider Identification numbers corresponding to specific job titles. And these
       representations were clearly misleading in context.

Universal Health, 136 S. Ct. at 2000.

       Here, by contrast, there was no evidence presented that the numbers in the LIBOR

submissions conveyed any tacit information. Rather, the numbers in the submissions themselves

were meaningless without reference to the BBA’s LIBOR Instructions, which again, required

only the submission of a single number that represented a bank’s perceived cost of borrowing.

See Williams v. United States, 458 U.S. 279, 284-85 (1982) (finding that the depositing of checks

not supported by sufficient funds “did not involve the making of a ‘false statement’” because

“technically speaking, a check is not a factual assertion at all, and therefore cannot be

characterized as ‘true’ or ‘false’”). As such, the evidence, at most, established that Mr. Black

and his alleged co-conspirators “simply fail[ed] to disclose information that [they were] under no

obligation to reveal,” Skelly, 442 F.3d at 97, which is insufficient to support an implied

misrepresentation or half-truth theory.

       In addition, there was no evidence that any non-disclosure was deceptive because there

was no evidence presented as to the BBA’s expectations. “Broad as the concept of ‘deception’

may be, it irreducibly entails some act that gives the victim a false impression.” United States v.

Finnerty, 533 F.3d 143, 148 (2d Cir. 2008). The Government cannot meet this burden by simply

labeling conduct obviously or “self-evidently deceptive.” Id. at 150. Rather, there must be some




                                                14
evidence that the alleged deceived party “conveyed a misleading impression.” Id. at 149. As

this Court stated in granting a Rule 29 motion in the Finnerty case:

       [T]he Government was required to prove that customers [(i.e., the alleged
       deceived party)] expected one thing and got something different. Without
       evidence of what the customers expected, no rational juror could conclude that
       the [conduct at issue] had a tendency to deceive or the power to mislead. A
       juror would only be able to reach that conclusion by speculating—
       impermissibly—as to what customers expected.

United States v. Finnerty, 474 F. Supp. 2d 530, 539-40 (S.D.N.Y. 2007) (emphasis added), aff’d,

533 F.3d at 145.

       There was no evidence from which the jury in this case could conclude that the BBA was

under any misimpression because the Government failed to call a BBA witness. As the Court

stated in ruling on Defendants’ pretrial motions, “[s]omeone is going to have to testify about the

expectations of the BBA, or the case will be on precarious footing at the close of the

Government’s evidence.”      [Oct. 19 Decision at 7.]     In fact, as the Court recognized, the

Government previously acknowledged at a status conference that it could not prevail at trial on a

half-truth theory absent evidence that the BBA did not expect that Panel Banks adjusted their

LIBOR submissions based on trading positions. [Thoughts at 10-11 (“[T]he Government would

need to establish that the BBA harbored an expectation that LIBOR submissions – even those

that were literally true (because they fell within the range of rate at which DB could have

borrowed funds of a particular tenor at 11 am) – were not to be shaded by purely self-interested

considerations. The Government admits as much.”) (emphasis added).]

       The Government, however, failed to call any witness to testify as to the BBA’s

expectations, let alone provide testimony that the BBA expected that Panel Banks would not use

their trading positions in arriving at their LIBOR estimates. While the Government’s three

cooperators, the Relevant Counterparties, and Dr. Youle testified as to their own understandings



                                                15
of the BBA’s Instructions, none of them provided any evidence concerning the BBA’s

expectations or understanding of those Instructions. Specifically, none of them testified that they

had any conversation with BBA representatives in which the BBA explained its expectations or

endorsed the witnesses’ understanding of the BBA Instructions, and the witnesses’ testimony

suggests that they were in no position to have any insight into the BBA’s expectations or

understanding of the LIBOR Instructions. [See, e.g., Tr. 159:25-160:8 (Youle); 1574:11-13

(Hunter); 2055:9-11 (Curtler); 2207:24-2208:1 (Konich).]        Indeed, the Court ruled that the

counterparties, cooperators, and Dr. Youle were not competent to testify as to the BBA’s

expectations.   [See ECF No. 262 at 14-17; see also Thoughts at 11 (“[T]he cooperating

witnesses’ personal, subjective beliefs about what the BBA expected of them prove nothing

about the BBA’s ‘expectations’ (i.e., state of mind) – and, indeed, are irrelevant to the BBA’s

state of mind.”); Tr. 2167:21-23 (the Court holding that “the objection is very much sustained” in

response to a question from the Government that began, “Do you think that John Ewan [the

director of BBA LIBOR] would have wanted to know . . .”).]

       To the extent there was any evidence in the record concerning the BBA’s expectations,

such evidence refuted the Government’s theory that the BBA expected rigid compliance with its

Instructions concerning the submission of borrowing costs. For example, the evidence showed

that the BBA contacted Deutsche Bank on several occasions and instructed it to submit rates

above its costs of borrowing. Specifically, after a call from Thomson Reuters on January 14,

2008, Mr. King raised Deutsche Bank’s one-, two-, and three-month LIBOR submissions, even

though Mr. King told the Thomson Reuters representative on the call that he was “happy” with

his original submissions and that the original submissions contained the rates “where we’re

receiving cash.” [DX 1104; DX 1104T.] During the call, the Thomson Reuters representative




                                                16
indicated that the basis for his call was that Deutsche Bank submitted at rates lower than the

other Panel Banks; the Thomson Reuters representative had no regard for the fact that Deutsche

Bank was actually able to borrow cash at the rates contained in its original submissions.

[DX 1104; DX 1104T.] Moreover, even though Mr. King did not have an independent memory

of the costs of borrowing on the date of the call, he sent an email on that same date that

confirmed his statement on the call that, as to his three-month submission, Deutsche Bank was

able to borrow at the submitted rate. [Tr. 669:6-672:3 (King); see GX 1-103 (stating, “Cash has

been very well offered this morning with a good name in the mkt giving 3.95 in the 3s,” which

matches the rate contained in Deutsche Bank’s original three-month submission).]

       Similarly, Mr. Curtler testified that, on one occasion, the BBA criticized Deutsche Bank

for significantly dropping its submission from the day before even though the drop was based on

Deutsche Bank’s actual cost of borrowing. [Tr. 2082:4-2088:25 (Curtler).] Mr. Curtler testified

that the reason for the large drop in Deutsche Bank’s submission was that it received an offer for

cash on the day in question at the rate it submitted. [Tr. 2086:4-14 (Curtler).] John Ewan, the

BBA’s LIBOR manager, nevertheless commented at a meeting of the BBA’s Foreign

Exchange & Money Markets Committee that Deutsche Bank should have staggered its drop or,

at the very least, first sought BBA guidance as to whether to stagger its drop or drop its rate all at

once. [Tr. 2086:15-2088:11 (Curtler).]

       Accordingly, the Government did not present sufficient evidence of falsity on an implied

representation or a half-truth theory in connection with Deutsche Bank’s LIBOR submissions to

the BBA because no rational juror could conclude either that these submissions contained any

implied misrepresentations or that the BBA was deceived in its expectations concerning

Deutsche Bank’s submitted rates.




                                                 17
               2.      The Government Failed to Establish that the BBA’s Published
                       LIBORs Were False

       No rational juror could have found that there was sufficient evidence to establish falsity

under the Government’s remaining convergent fraud theory, which is that the BBA’s published

LIBORs—as opposed to Deutsche Bank’s submissions—were false. The Government failed to

prove that the LIBORs published by the BBA and used to settle the Relevant Counterparties’

trades were actually false because, among other things, there was no evidence that any of the

trades with the Relevant Counterparties did not settle in accordance with the terms of the parties’

contract.   The Government also did not prove that these statements constituted implied

misrepresentations or half-truths because there was no evidence that the Relevant

Counterparties’ understandings of LIBOR were based on any statement or conduct of Mr. Black

or his alleged co-conspirators.

                       a)     There Was No Evidence that the BBA’s Published LIBORs Were
                              Actually False

       There was no evidence that the BBA’s published LIBORs were actually false. The

evidence was undisputed that the BBA—not Deutsche Bank—was responsible for setting

LIBOR. As the BBA stated in its published guidance: “The BBA will fix BBA LIBOR and its

decision shall be final.” [GX 1-803.] In making this decision, the BBA had absolute discretion

to use the Panel Banks’ submissions or to suggest that they be changed for any reason as part of

its scrutiny and monitoring of the process. [See, e.g., DX 1171A § 13.3 (describing the BBA’s

LIBOR scrutiny mechanism); GX 1-803 at 2 (indicating the BBA’s publication agent would

correct “manifest errors”); see also DX 1104.] The Government did not allege that the BBA was

a co-conspirator, and no evidence was presented that the BBA falsified the published LIBOR as

part of the scheme. [See ECF No. 262 at 8 (“Indeed, a good argument can be made that

Thomson Reuters’ transmissions were true, since they consisted of the actual LIBORs that were


                                                18
in fact set by the BBA on that particular day—no other LIBORs were set on those four days—

and the actual Contributor Panel bank submissions on which the LIBOR settings were based.”).]

       The evidence was undisputed that Deutsche Bank’s trades with the Relevant

Counterparties settled based on the BBA’s published LIBORs and not on Deutsche Bank’s

LIBOR submissions. [See, e.g., Tr. 1438:12-15 (Maroun) (testifying that the trades were settled

on the BBA’s published LIBOR and not Deutsche Bank’s LIBOR submission); 2194:7-2195:17

(Konich) (testifying that her bank confirmed that trades were settled properly by looking LIBOR

up on the electronic page belonging to Telerate (the BBA’s publication agent prior to Thomson

Reuters)).] The trade confirmations called for the trades to be settled based on “USD-LIBOR-

BBA,” a term that was defined in the ISDA Definitions that were incorporated by reference into

the trade confirmations. [GX 1-513 at 2; GX 1-514 at 2; GX 1-544 at 2; GX 1-545 at 2.] The

ISDA Definitions defined “USD-LIBOR-BBA” as merely the rate published in a certain location

on a certain date by the BBA’s publication agent—either Telerate or Thomson Reuters. [See DX

1588 at 40 § 7.1(w)(xvii).] The trade confirmation contracts said nothing about the permissible

methodology or protocol to arrive at the published rate and, in fact, did not even refer to or

incorporate by reference the BBA’s Instructions. [See, e.g., GX 1-514.] Nor did the contracts

include any promises, representations, or warranties concerning Deutsche Bank’s LIBOR

submissions. [See, e.g., id.] Because there was no evidence that Deutsche Bank’s trades with

the Relevant Counterparties did not settle at the contracted rate, the evidence was insufficient to

establish actual falsity of the BBA’s published rates in this case.

                       b)      The Evidence Was Insufficient to Establish that the BBA’s
                               Published LIBORs Contained Any Implied Misrepresentations or
                               Half-Truths

       The evidence was insufficient to support a conviction on the theory that the BBA’s

published LIBORs contained implied misrepresentations or half-truths because there was no


                                                 19
evidence that Mr. Black or his co-conspirators conveyed any information to the counterparties

that gave them a false impression. See Finnerty, 533 F.3d at 149 (affirming the grant of

judgment of acquittal on a securities fraud charge because there was no evidence that the

defendant “conveyed an impression that was misleading”). In fact, there was no evidence that

anyone from Deutsche Bank made any statements to the Relevant Counterparties at the time the

BBA published LIBOR.

        The BBA’s publication of LIBOR did not contain any tacit representations because it was

an unambiguous, legally operative term. [ECF No. 262 at 16 (“The word ‘LIBOR’ is a term of a

contract, and so it, like every term of the contract, is legally operative . . . .”); see Tr. 1447:9-13,

1452:4-9 (Maroun) (testifying that the ISDA Master Agreement between FHLB Boston and

Deutsche Bank and the trade confirmation established the legal obligations between the parties).]

Where, as here, the term “USD-LIBOR-BBA,” as defined in the ISDA Definitions, was “clear

and unambiguous,” the parties’ unspoken understandings are not relevant to contract

interpretation and may not be used to contradict or vary the agreement’s plain meaning. See,

e.g., Feder Kaszovitz LLP v. Rosen, 2018 WL 3708662, at *7 (S.D.N.Y. Aug. 3, 2018). Thus, as

per the terms of the parties’ agreement, the term “USD-LIBOR-BBA” means nothing more than

the LIBOR published by the BBA’s publication agent (either Telerate or Thomson Reuters).

        The Government’s implied misrepresentation/half-truth theory also fails because there

was no evidence that anyone from Deutsche Bank made any representations concerning the

meaning of the term “USD-BBA-LIBOR,” the BBA’s Instructions, or the LIBOR calculation.

While the witnesses for the Relevant Counterparties testified as to their superficial

understandings of LIBOR [Tr. 1411:8-12 (Maroun); 1568:8-15, 1573:13-24 (Hunter); 2196:1-22

(Konich)], none of them testified that any of these understandings were based on any statements




                                                  20
or conduct from anyone at Deutsche Bank. To the contrary, they each testified that they did not

have any knowledge of any contact between their institutions and Deutsche Bank’s London

office, let alone Mr. Black. [Tr. 1444:25-1445:2 (Maroun); 1592:11-15 (Hunter); 2207:12-16

(Konich).]     Nor did the Relevant Counterparties provide any testimony concerning

communications with any other member of the conspiracy. Absent such evidence, no rational

juror could find the BBA’s published LIBORs amounted to implied misrepresentations or half-

truths. See Finnerty, 533 F.3d at 150 (finding the evidence insufficient to support a securities

fraud conviction based on an alleged rule violation where there was no evidence that the alleged

victims’ understandings of the rules “was based on a statement or conduct by [the defendant]”).

       Moreover, the representations and warranties in the trade confirmations further refute any

argument that the Relevant Counterparties’ understandings of LIBOR were based on statements

or conduct by Deutsche Bank. As part of the standard terms of ISDA agreements, the trade

confirmations contained “Non-reliance” and “Assessment and Understanding” representations in

which each party represented that it was not relying on any communication of the other party in

entering the trade and was capable of understanding the terms of the trade on its own. [See GX

1-513 § 8; GX 1-514 § 8; GX 1-544 § 6.] These standard terms also provided that neither party

was acting as a fiduciary in connection with the trade [see id.], and none of the Relevant

Counterparty witnesses testified that Deutsche Bank induced or solicited them to enter into the

trades at issue [see Tr. 2510:10-18 (the Court commented that in light of “all of the evidence . . .

this notion that the government can go to the jury and argue that a misrepresentation was made to

induce the contract is ludicrous”)].

       The Government cannot avoid its burden of linking the Relevant Counterparties’

understandings to statements or conduct of one of the co-conspirators by characterizing its after-




                                                21
the-fact interpretation of the BBA Instructions as “common sense” or “self-evident.” [ECF

No. 262 at 18.] As the Second Circuit has held, such characterizations are “conclusory” and do

not obviate the Government’s need to prove deceptive conduct. Finnerty, 533 F.3d at 150.

Moreover, the evidence refuted any suggestion that the market had a “common understanding”

of BBA LIBOR that corresponded to the Government’s interpretation. [See ECF No. 262 at 19.]

As referenced above, the CME—the largest exchange for LIBOR-based futures in the world—

made clear that it understood that there was a range of reasonable LIBOR submissions and that

the BBA’s Instructions placed no limits on a Panel Bank’s ability to select any number from

within that range, even if the selection was based on “arbitrary” reasons. [DX 9044A at 7.]

       Accordingly, the evidence was insufficient to establish that the BBA LIBORs used to

settle the Relevant Counterparties’ trades constituted implied misrepresentations or half-truths.

               3.      The Government Failed to Prove Falsity Under Either Theory
                       Because Neither the BBA’s Instructions nor the Trade Confirmations
                       Unambiguously Prohibited Consideration of a Panel Bank’s
                       Derivatives Trading Positions

       As the Court stated prior to trial, “in order to prove falsity, the Government must negate

any reasonable interpretation of the BBA’s question that would render the alleged

misrepresentation—the Deutsche Bank USD LIBOR submissions—not false and misleading.”

[ECF No. 263 at 4 (emphasis in original).] The Government’s burden to make this showing

stems from the fair warning requirement of the Due Process Clause which, inter alia, bars

criminal prosecution in situations in which a person of ordinary intelligence does not have fair

notice of what is prohibited. See, e.g., United States v. Lanier, 520 U.S. 259, 266 (1997).

Where, as here, the Government brings a criminal prosecution based on the alleged violation of a

rule or duty not contained in a specific criminal statute—in this case, the BBA Instructions—the

fair warning requirement extends beyond the statutory text and requires that the underlying rule



                                                22
or duty be sufficiently clear so as to provide fair warning that the conduct at issue was

prohibited. United States v. Pirro, 212 F.3d 86, 91 (2d Cir. 2000) (“Criminal prosecution for the

violation of an unclear duty itself violates the clear constitutional duty of the government to warn

citizens whether particular conduct is legal or illegal.”) (citation omitted); Tr. 2574:7-18 (Charge

Conference) (agreeing with Defendants that, because the Government here brought a criminal

fraud prosecution based on the alleged violation of the BBA’s Instructions, those Instructions

“effectively . . . g[ot] incorporated into the wire fraud statute”). As a result, the Government was

required to prove that the BBA Instructions “unambiguously prohibit[ed] [the defendants’]

conduct” and to “negat[e] any reasonable interpretation” of these Instructions that would make

Deutsche Bank’s submissions consistent with a reasonable exercise of its submitters’ discretion.

United States v. Bryant, 556 F. Supp. 2d 378, 444 (D.N.J. 2008); see also United States v.

Whiteside, 285 F.3d 1345, 1351 (11th Cir. 2002) (“In a case where the truth or falsity of a

statement centers on an interpretative question of law, the government bears the burden of

proving beyond a reasonable doubt that the defendant’s statement is not true under a reasonable

interpretation of the law.”).

       The Government failed to meet this burden because the BBA Instructions, by their plain

terms, did not prohibit the alleged fraudulent practice. As noted above, the BBA Instructions

required the submission of the rates at which a Panel Bank “could borrow funds, were it to do so

by asking for and then accepting inter-bank offers in reasonable market size just prior to 1100.”

[GX 1-803; DX 1171A §§ 3.3, 12.2; GX 1-176A § 1.15.] The BBA, however, provided very

limited guidance as to how Panel Banks should calculate the rates to be included in their

submissions. [GX 1-803; DX 1171A; GX 1-176A.] The BBA’s Instructions do not contain the

“unbiased and honest” standard contained in the Indictment [SI ¶ 8], and they are silent as to the




                                                23
consideration of derivatives trading positions in the submission of rates. In addition, at no point

during the relevant period did the BBA Instructions prohibit LIBOR submitters from trading

derivatives, set forth a list of either permitted or prohibited factors, or require Panel Banks to

adopt an information wall between submitters and derivatives traders. [GX 1-803; DX 1171A;

GX 1-176A.] Thus, the alleged fraudulent conduct was not unambiguously prohibited by the

BBA’s LIBOR Instructions.

       The Government cannot get around the absence of an express prohibition by arguing that

“it would be unreasonable to interpret the BBA’s question as allowing a submitting bank to

modify an estimate of its actual cash borrowing cost by taking into account extraneous factors

that have nothing to do with the cost of borrowing cash.” [ECF No. 263 at 4.] The fallacy of

this argument is that it does not account for the imprecision in the LIBOR submission process

and is based on the mistaken premise that there is always a single correct estimate of cash

borrowing costs under the BBA’s Instructions. See Allen, 864 F.3d at 75 (acknowledging the

Government’s admission that the LIBOR submission process was “necessarily imprecise” even

in the best of market conditions). As shown above, the evidence established that there typically

was a range of estimates of cash borrowing costs in “reasonable market size” because the price

of cash generally increased as borrowing size increased. (See supra § I.A.1.) In fact, the

unambiguous language of the BBA Instructions inherently leads to a range of estimates because

the word “offers” is plural. [See GX 1-803.] By contemplating a process in which a Panel Bank

hypothetically accepts multiple “offers” in “reasonable market size”—an undefined term that the

BBA left to the “judgement” of the submitter [GX 1-176A ¶ 1.10]—the definition itself naturally

produces a range of permissible estimates from which a Panel Bank must choose in making its

submission.    Given the absence of any guidance concerning how to choose among the




                                                24
permissible rates, the BBA’s LIBOR Instructions themselves did not unambiguously prohibit the

use of “extraneous factors that have nothing to do with the cost of borrowing cash” in making

this determination. [ECF No. 263 at 4.]

       Nor did the Government establish that it would be unreasonable to interpret the BBA

Instructions to permit Mr. Black’s conduct. The Government did not call a BBA witness or

present any evidence pertaining to the BBA’s interpretation of its own rules. To the contrary, the

only evidence in the record established that the BBA’s understanding of its rules permitted Panel

Banks to choose among rates in the permissible range for any reason, including “arbitrary” ones,

as the BBA did not disagree with or correct the CME letter, nor did it opt to “tighten” the term

“reasonable market size.” [DX 9044A at 7; see GX 1-176A.]

       Deutsche Bank’s contracts with the Relevant Counterparties likewise did not prohibit

Deutsche Bank from considering its derivatives trading positions in making its LIBOR

submissions. In fact, the trade confirmations make no mention of Deutsche Bank’s LIBOR

submissions; nor did Deutsche Bank make any representations, warranties or promises

concerning its role as a Panel Bank. (See supra § I.A.2.) The trade confirmations also do not

mention the BBA’s Instructions. (Id.) Rather, the confirmations defined “USD-LIBOR-BBA”

as the rate published by the BBA’s publication agent without any reference as to how the BBA

or its publication agent calculated the rate. (Id.)

       Accordingly, the Government failed to prove falsity under either of its remaining theories

because no rational juror could have concluded that the BBA’s LIBOR Instructions or the trade

confirmations unambiguously prohibited Deutsche Bank from considering its derivatives trading

positions when making its LIBOR submissions.




                                                  25
       B.      THE GOVERNMENT FAILED TO PRESENT SUFFICIENT EVIDENCE OF
               MATERIALITY

       No rational juror could have found that the Government presented sufficient evidence to

establish beyond a reasonable doubt the materiality element of the charged offenses. See Neder

v. United States, 527 U.S. 1, 20, 25 (1999) (holding that materiality is a requisite element of a

“scheme or artifice to defraud” under the federal fraud statutes). The materiality of an alleged

false statement must be assessed from the perspective of the person to whom the statement was

made. [ECF No. 262 at 9 (citing Universal Health, 136 S. Ct. at 2002).] The Court set forth the

materiality standard in ruling on the parties’ motions in limine:

       As the Supreme Court explained in United States v. Gaudin, 515 U.S. 506, 509
       (1995), determining materiality breaks down into three questions: (1) “what
       statement was made;” (2) “what decision was the [recipient of the statement]
       trying to make;” and (3) “whether the statement was material to the decision.” A
       statement is material if it has “a natural tendency to influence, or [is] capable of
       influencing, the decision of the decisionmaking body to which it was addressed.”
       Id. (quoting Kungys v. United States, 485 U.S. 759, 770 (1988)). In assessing
       materiality, the trier of fact “looks to the effect on the likely or actual behavior of
       the recipient of the alleged misrepresentation.” United States v. Weaver, 860 F.3d
       90, 94 (2d Cir. 2017) (internal quotation marks omitted) (quoting Universal
       Health Servs., Inc. v. United States, 136 S. Ct. 1989, 2002 (2016)). Therefore, to
       establish materiality to the BBA, the Government would have to prove that
       defendants and their co-conspirators’ submissions had a natural tendency to
       influence, or were capable of influencing, the BBA’s decision in setting particular
       LIBORs.

[ECF No. 262 at 14 (alterations in original).]        The evidence was insufficient to establish

materiality either to the BBA on a non-convergent fraud theory or to a reasonable derivatives

trader on a convergent fraud theory.

               1.      The Evidence Was Insufficient to Establish that Any Alleged False
                       Statement Was Material to the BBA

       The Government failed to prove that any alleged false statement was material to the BBA

because there was no evidence from which a rational juror could conclude that Deutsche Bank’s

consideration of its trading positions in making a LIBOR submission was capable of influencing


                                                 26
the BBA’s setting of LIBOR. As the Government was repeatedly advised, “[t]he court had

expressed considerable skepticism about the Government’s ability to prove that Deutsche Bank’s

statements were material to the BBA — the party whose ‘expectations’ the Government has long

represented it would have to demonstrate (see Nov. 30, 2017 Hr’g Tr. at 37) — without calling a

witness from the BBA.” [ECF No. 262 at 9.] Despite the Court’s guidance, the Government

opted not to call a witness from the BBA. Nor did it present any other evidence sufficient to

demonstrate that the BBA expected that Panel Banks would not consider their trading positions

in making their LIBOR submissions. In fact, as reflected in the CME letter, the BBA was made

aware that the market understood that Panel Banks were permitted to choose among rates in the

permissible range for any reason, including “arbitrary” ones. [DX 9044A at 7; see GX 1-176A.]

       Moreover, the evidence established that the BBA adopted the trimmed mean

methodology specifically because it prevented any one LIBOR submission from “materially”

affecting the LIBOR rate. [DX 1171A ¶ 10.1.] In its June 10, 2008 paper—which did not

change the hypothetical question posed to Panel Banks and provided only “[c]larification[s] to

the definition of BBA LIBOR” [DX 9044A at 6]—the BBA wrote that:

       3.3    The data compilation is undertaken by Reuters, on behalf of the BBA. For
       each currency and maturity, contributor banks submit to Reuters the rate at which
       a contributing bank believes it could borrow funds should it wish to do so, by
       asking for and then accepting inter bank offers in reasonable market size just prior
       to the fix time, which is 11am London time. Submitted rates are trimmed to
       screen out high or low rates and then the average calculated. The trimming
       process removes outlying data as well as preventing any individual bank from
       attempting to influence the rates. . . .

       10.1 Currently [LIBORs] are created by ranking the contributors, discarding the
       top and bottom quartiles and then averaging the 2 central quartiles. It is therefore
       difficult to influence the rates as any submitted rate that is far enough away
       from the average to move the fixing materially will be discarded.




                                               27
[DX 1171A ¶¶ 3.3, 10.1 (emphasis added).] As Mr. Curtler testified, these statements reflected

that the BBA considered its trimmed mean methodology as eliminating the potential for any

issue with the ultimate LIBOR fix based on the submission of a single Panel Bank:

       Q. And what the BBA said to its members, said to anybody that wants to be
       involved with LIBOR, said to the world, is the trimming process removes
       outlying data, as well as preventing any individual bank from attempting to
       influence rates. That’s what the BBA said, right?

       A. Yes, they did.

       Q. And it was the BBA’s view, based on what they thought was important, that
       this rule took care of issues about individual bank submissions. That’s what they
       said, right?

       A. In this paper, yes, they did.

       Q. They said that. And the BBA, since they’ve been running LIBOR since, what,
       the ’80s?

       A. Yes.

       Q. They understand how the math of LIBOR works, right?

       A. Yes, they do.

       Q. And they made a decision that for them, the trimming process is what is
       important with respect to any issue about an individual submission, right? That’s
       what they said.

       A. I think this is the draft --

       THE COURT: It’s a yes or a no --

       THE WITNESS: Yes.

[Tr. 2054:8-2055:4 (Curtler).]

       In that same 2008 paper, the BBA also made clear that it did not consider a one basis

point change to a LIBOR fix—let alone a change to only one of the sixteen individual LIBOR

submissions, such as the one from Deutsche Bank—to be material. Specifically, the BBA

considered changing its methodology for the LIBOR calculation from a trimmed mean to a



                                              28
median in response to public criticism of LIBOR after the publication of the Wall Street Journal

article in April 2008. [See DX 1171A ¶ 10.1.] After performing an analysis, the BBA rejected

making such a change because it determined that “the effect of moving to a median is less than 1

basis point in major currencies and less than 2 in smaller currencies.” [Id.; see also Tr. 2058:2-

2059:8 (Curtler) (acknowledging that the decision not to switch to the median is reflective of the

lack of importance to the BBA of a one basis point change to the LIBOR setting).] The BBA

reaffirmed its decision to reject a switch to the median after receiving public comment on the

issue, stating:

        The majority of respondents saw little benefit in switching to a median method.
        They commented that there is no real difference in the final figure whichever
        method is used, and changing the method of calculation would not materially add
        to the information available either to the market or to the FX & MM Committee.
        One respondent who could see a benefit considered the median method to be a
        more robust method of calculation, and could decrease further the effect of an
        outlier on the rate outcome. The FX & MM Committee have therefore decided to
        maintain the current trimmed mean method of calculation for producing the fix.

[GX 1-176A ¶ 3.26.]

        The Government did not present evidence sufficient to prove materiality in light of the

BBA’s own statements. The Government did not allege that Deutsche Bank colluded with other

Panel Banks in the submission of rates, and the Government presented no evidence to quantify

the impact that Deutsche Bank’s adjustment of its submissions had on the ultimate LIBOR rate.

In fact, even in Dr. Youle’s examples based on fictitious data, an adjustment of a Panel Bank’s

LIBOR submission of up to one basis point affected the ultimate LIBOR fix by only fractions of

a basis point because of the dilutive effect of the trimmed mean methodology. [GX 1-452 at 31-

32, 35-36.] Notably, Mr. King testified that he always submitted a rate that he believed to be

reasonable [Tr. 583:4-19 (King)], and Mr. Curtler testified that the typical adjustment that he and




                                                29
Mr. King made to Deutsche Bank’s submission (not the published rate) was half a basis point

[Tr. 1616:5-10 (Curtler)].

       As the Court previously held, the Government cannot use the expectations of its

cooperators or the counterparties to serve as a substitute for calling a BBA witness. The Court

stated that “should the Government decide to prove its original non-convergent fraud theory,

then it must prove that Deutsche Bank’s statement were material to the BBA. And that evidence

cannot come from its cooperators or from the counterparties.” [ECF No. 262 at 14 (emphasis in

original).] Dr. Youle’s testimony was also insufficient to prove that the alleged false statements

were material to the BBA. [Id. at 17 (stating prior to trial that “[e]ven the Government’s

proposed expert testimony on materiality to the BBA appears to suffer from a related flaw. . . .

[The expert] testimony at best proves that LIBOR is material to the people who operate in

financial markets. It does not prove that Deutsche Bank’s LIBOR submissions were material to

the BBA.”) (emphasis in original).] The Government has thus not introduced evidence sufficient

to establish materiality to the BBA on a non-convergent fraud theory.

       The Government cannot avoid its burden to present evidence of materiality by relying on

what the Court has referred to as a res ipsa loquitur materiality argument. [See ECF No. 262 at

17 n.6.] The Supreme Court rejected a similar argument in Universal Health when addressing

the materiality standard in the context of a False Claim Act claim alleging that the defendant

implicitly falsely represented that it complied with all statutory, regulatory, and contractual

requirements in seeking payment for services to Medicaid patients. See 136 S. Ct. at 1999-2004.

Acknowledging that “the common law could not have conceived of fraud without proof of

materiality,” id. at 2002 (internal quotation marks omitted), the Court rejected the Government’s




                                               30
argument that any rule violation is automatically material so long as the Government would be

entitled to refuse payment if it was aware of the violation, id. at 2004. The Court stated:

       [W]hen evaluating materiality under the False Claims Act, the Government’s
       decision to expressly identify a provision as a condition of payment is relevant,
       but not automatically dispositive. Likewise, proof of materiality can include, but
       is not necessarily limited to, evidence that the defendant knows that the
       Government consistently refuses to pay claims in the mine run of cases based on
       noncompliance with the particular statutory, regulatory, or contractual
       requirement. Conversely, if the Government pays a particular claim in full
       despite its actual knowledge that certain requirements were violated, that is very
       strong evidence that those requirements are not material. Or, if the government
       regularly pays a particular type of claim in full despite actual knowledge that the
       requirements were violated, and has signaled no change in position, that is strong
       evidence that the requirements are not material.

Id. at 2003-04; see also United States v. Rigas, 490 F.3d 208, 234 (2d Cir. 2007) (stating that the

simple fact that the decisionmaker required certain information to be provided “does not make

any misstatement of that information per se material”).

       The Second Circuit also rejected a res-ipsa type materiality argument in United States v.

Litvak, 808 F.3d 160 (2d Cir. 2015) (“Litvak I”). In that case, the Second Circuit found that the

evidence was insufficient to establish the materiality element on charges that the defendant made

false statements to and defrauded the Treasury Department. See id. at 170-74. While the

evidence established that the defendant’s misstatements may have negatively impacted the value

of the Treasury Department’s investments that he managed, the court emphasized that the

relevant standard was whether the misstatements were “capable of influencing a decision of the

Treasury.” Id. at 172 (emphasis in original). The Second Circuit found that the evidence did not

meet that standard because there was no evidence that the Treasury Department participated in

any investment decisions and, as a result, any inference that the defendant’s misstatements were

capable of influencing a decision of the Treasury was speculative at best. Id.




                                                31
       The decisions in Universal Health and Litvak I further support the conclusion that the

evidence was not sufficient to establish materiality to the BBA here. The was no evidence that

the BBA considered a LIBOR submission that was influenced by the submitting bank’s trading

positions to be improper, or that such a submission would have had any effect on any decision

that the BBA had to make in the setting of LIBOR. To the contrary, the BBA’s decision not to

include such a prohibition in its rules—even after publication of the Wall Street Journal article in

April 2008—suggests that the factors that a Panel Bank used in arriving at its LIBOR submission

were not material or important to the BBA. [See Oct. 19 Decision at 7 (“The question submitters

were asked to answer in their LIBOR submissions . . . says nothing about ‘unbiased and honest’

estimates of borrowing costs; neither does the BBA’s LIBOR definition during the period

encompassed by the conspiracy”).]

       The BBA’s disclosures regarding the process it used in monitoring the Panel Banks’

LIBOR submissions provide further support for this conclusion. In connection with this process,

the BBA itself advised the market that its concerns were that Panel Banks submitted rates that

were “realistic” in that they did not “fluctuate” or “alter rapidly without any obvious external

cause,” or were not “consistent with their market activity in the relevant period.” [DX 1171A

¶ 13.3.] As with the BBA’s other rules, the BBA guidance concerning its monitoring of LIBOR

submissions made no mention of a Panel Bank’s use of trading position as a relevant

consideration, and there was no evidence presented that any of the Deutsche Bank submissions at

issue did not meet the BBA’s “realistic” rate standard. Accordingly, the Government failed to

prove that any alleged false statement in this case was material to the BBA.




                                                32
               2.      The Evidence Was Insufficient to Establish that Any Alleged False
                       Statement Was Material to a Reasonable Derivatives Trader

       The evidence was insufficient to establish that a Panel Bank’s consideration of its trading

positions in making its LIBOR submissions would have been material information to a

reasonable derivatives trader. The Relevant Counterparty witnesses acknowledged that they

were ill-informed about the BBA Instructions, and their testimony did not prove objective

materiality, especially given the evidence that the market understood that the BBA’s Instructions

gave Panel Banks flexibility in making their submissions. The Government also failed to prove

that any alleged false statement in the publication of LIBOR was capable of influencing the only

decisions that the Relevant Counterparties were required to make—the net payment required to

be exchanged under the trade confirmations. Finally, the Government did not prove that any of

the Relevant Counterparties were positioned to lose money based on a published LIBOR

calculated using a Deutsche Bank submission that was influenced by a trading position.

                       a)      The Government Did Not Prove Objective Materiality

       As the parties agreed during the charge conference [see Tr. 2571:25-2572:9], materiality

must be judged using an objective standard. United States v. Weaver, 860 F.3d 90, 94 (2d Cir.

2017) (stating that a “‘lie can support a fraud conviction only if it is material, that is, if it would

affect a reasonable person’s evaluation of a proposal’”) (quoting United States v. Corsey, 723

F.3d 366, 373 (2d Cir. 2013)). As an objective standard, the materiality threshold varies with the

nature of traders involved in the particular market. United States v. Litvak, 889 F.3d 56, 64-65

(2d Cir. 2018) (“Litvak II”) (“The reasonable investor in a market in which many individual

investors trade will be deemed to be somewhat less schooled and sophisticated than a reasonable

investor in a market, like the one now before us, in which only institutions trade with the help of




                                                  33
complex computer programs and professional traders.”). “Materiality cannot be proven by the

mistaken beliefs of the worst informed trader in the market.” Id. at 65.

       The Government relied on the subjective views of the Relevant Counterparty witnesses to

prove materiality under its convergent fraud theory. The Government’s ability to meet its burden

using such an approach is limited, as the Second Circuit made clear in Litvak II:

       This approach is permissible in a case like this, but only so long as the testimony
       about the significance of the content of a defendant’s misstatements and each
       trader’s “own point of view” is shown to be within the parameters of the thinking
       of reasonable investors in the particular market at issue. In other words, there
       must be evidence of a nexus between a particular trader’s viewpoint and that of
       the mainstream thinking of investors in that market.

Id. There is no evidence of such a nexus in this case because there was no evidence that the

Relevant Counterparty witnesses fully informed themselves regarding the BBA’s LIBOR

Instructions; indeed, the evidence showed they were often misinformed about the BBA’s rules.

       The testimony of these witnesses established that their understanding of LIBOR was

superficial at best. For example, Mr. Maroun testified that he did not know at the time of the

trade that Deutsche Bank was on the LIBOR panel, acknowledging that he “wouldn’t have

contemplated it.” [Tr. 1412:24-1413:2 (Maroun).] In addition, he did not know that there was

no prohibition on derivatives traders serving as Panel Bank LIBOR submitters, and did not know

whether he was aware that the BBA’s Instructions were silent as to whether a Panel Bank could

consider trading positions in LIBOR submissions. [Tr. 1462:4-6, 1463:13-20 (Maroun).]

       While Ms. Konich testified that she had a basic understanding of the trimmed mean

calculation, she testified that her expectation as to how LIBOR was set was that it would be

“very transparent, very honest, and fair of what [large institutions’] expectations were in the

market.” [Tr. 2196:1-22 (Konich).] Ms. Konich, however, provided no explanation for what she

considered to be “transparent,” “honest” or “fair” in the context of a LIBOR submission. In fact,



                                                34
when asked on direct whether it would have mattered to her had she learned Deutsche Bank

submitted LIBOR to benefit its trades against her bank, she gave a conditional answer using the

same unexplained terms. [Tr. 2196:23-2197:9 (Konich) (testifying “[i]f we thought that the rate

wasn’t being set in an honest, fair and transparent way, that would have had an impact on us,

yes”) (emphasis added).] There also was no evidence that Ms. Konich knew that Deutsche Bank

was a Panel Bank as she was never asked that question.

       Ms. Hunter’s testimony also established that she had no real understanding as to how

LIBOR worked. When asked about her understanding of the LIBOR setting process at the time

of the trade at issue, she testified that she “assumed it was an actively traded index with different

tenors on the index.”     [Tr. 1568:8-15 (Hunter) (emphasis added).]         But she subsequently

acknowledged, “I don’t know how it’s actually set,” and she did not learn that Deutsche Bank

was a Panel Bank until recently. [Tr. 1573:13-24 (Hunter).] She also admitted that she had “no

idea” as to whether a bank’s LIBOR submissions that were made in accordance with the BBA’s

Instructions were accurate. [Tr. 1574:11-13 (Hunter).]

       While the three Relevant Counterparty witnesses’ failure to familiarize themselves with

the applicable BBA Instructions, standing alone, renders their testimony insufficient to establish

objective materiality, the unreasonableness of their conduct is exacerbated by the representations

and warranties in the relevant ISDA contracts.           Under these provisions, each Relevant

Counterparty pledged that it was “capable of assessing the merits of and understanding (on its

own behalf or through independent professional advice), and understands and accepts, the terms,

conditions and risks of [the trade.]” [GX 1-513 at 3 § 8(ii); GX 1-514 at 3 § 8(ii); GX 1-544 at 3

§ 6(ii); GX 1-545 at 5 § 9(ii).] Mr. Maroun testified that this representation required his bank to

become fully apprised of the LIBOR process:




                                                 35
       Q. And one of the key terms of this transaction is that you’ve decided to select the
       BBA’s product called LIBOR, right?

       A. Yes.

       Q. So you’d agree with me, sir, that if you fulfilled your promise, Federal Home
       Loan Bank of Boston would have done its research and would have known every
       aspect of what the BBA has said about how LIBOR works, right?

       A. To the extent it can be; the definitions can be vague.

[Tr. 1461:5-12 (Maroun); see also Tr. 1463:21-1464:6 (Maroun).]

       Moreover, the CME’s letter to the BBA demonstrates that a reasonable market participant

would have been aware that the BBA’s Instructions gave Panel Banks the flexibility to consider

their trading positions in making their LIBOR submissions. [DX 9044A at 7.] The CME was

not just an ordinary market participant; it ran the world’s largest LIBOR-based derivatives

exchange. [See, e.g., Tr. 736:6-10 (King); 2060:3-14 (Curtler).] Mr. Curtler testified as follows:

       Q. Chicago Mercantile Exchange is the biggest futures exchange in the world
       though, isn’t it?

       A. Yes.

       Q. And the Chicago Mercantile Exchange is often referred to as the CME, right?

       A. It is, yes.

       Q. And they obviously, since the futures are traded on their exchange, they
       understand something about LIBOR, right?

       A. Yes.

       Q. And they are not a bank, they are not a market participant; they are actually a
       market, they are an exchange, right?

       A. Yes, they are.

[Tr. 2060:3-14 (Curtler).] As such, the CME’s view further undermines any argument that the

evidence established the requisite nexus between the Relevant Counterparties’ ill-informed,

subjective views and the mainstream understanding of the BBA’s Instructions.



                                                36
       Accordingly, the Government failed to present sufficient evidence to establish objective

materiality on its convergent fraud theory.

                      b)      The Government Did Not Prove that Any False Statement in
                              Connection with the Publication of LIBOR Was Capable of
                              Influencing the Net Payments Due under the Trade Confirmations

       The Government also failed to prove materiality under a convergent fraud theory because

the evidence was insufficient to establish that the alleged deception was capable of influencing a

“decision” that the Relevant Counterparties had to make. See Neder, 527 U.S. at 16; Litvak I,

808 F.3d at 172.       The evidence established that the only decision that the Relevant

Counterparties were required to make at the time of the alleged false statement—the publication

of LIBOR—was the proper net payment amount to be exchanged under the terms of the trade

confirmation. The evidence established that this involved a purely ministerial act of confirming

that the relevant published LIBOR was used in calculating the net payment.

       Specifically, all of the economic terms of the trades at issue were defined in written trade

confirmations that were made part of the parties’ ISDA agreement. [See Tr. 1413:23-1414:5

(Maroun); 2189:24-2190:11 (Konich); GX 1-513; GX 1-514; GX 1-544; GX 1-545.] The trade

confirmations made no reference to Deutsche Bank’s LIBOR submission or the BBA’s LIBOR

submission rules. [See GX 1-513; GX 1-514; GX 1-544; GX 1-545.] As the Court already

found, “[t]here is indeed no such evidence . . . that people cared about the submissions” of

individual panel banks like Deutsche Bank. [Tr. 2520:7-9.] The only number of any potential

interest to a counterparty was the LIBOR fix on a given date, and this was because the trade

confirmations simply required an exchange of a fixed amount for an amount calculated using the

rate published by the BBA’s publication agent—either Telerate or Thomson Reuters. [See GX

1-513; GX 1-514; GX 1-544; GX 1-545; DX 1588 at 40 § 7.1(w)(xvii).] As Ms. Konich




                                               37
testified, the counterparties’ decision at the time of LIBOR publication merely involved

confirming that the correct rate was used in calculating the net payment to be exchanged:

       Q. So -- and when you say you would have made a determination based upon the
       LIBOR set on April 12, 2006, mechanically how would that work? Would there
       be access to a published LIBOR rate?

       A. There would. We would have looked it up on Telerate, and then what we
       would have also done is compared it back to Deutsche Bank, and we would have
       confirmed that we were in agreement with the amount and then later made the
       payment.

       THE COURT: Can you explain that last part? You would have looked at
       Telerate, and then you would have done what?

       THE WITNESS: What we would have done is -- Deutsche Bank would have --
       they would have indicated what they thought the rate was. We simultaneously
       also would have looked at that same rate, made sure we were in agreement, and
       then confirmed the payments back and forth to each other.

       THE COURT: They would have said LIBOR is this--

       THE WITNESS: We would have confirmed it. There’s a Telerate page and a
       Bloomberg we would have looked and have been able to confirm it, so we do
       have a validating source.

[Tr. 2194:24-2195:17 (Konich).] Accordingly, the Government failed to prove materiality under

a convergent fraud theory because there was no evidence that any alleged false statement was

capable of influencing a decision that the Relevant Counterparties had to make.

                       c)     The Government Did Not Prove that the Relevant Counterparties
                              Were Positioned to Lose Money on the Trade Dates at Issue

       The Government also failed to prove materiality because it failed to introduce evidence

of the net trading positions of the Relevant Counterparties. All three Relevant Counterparty

witnesses testified that the trades at issue were entered into as a hedge against another investment

or asset. [Tr. 1430:2-17 (Maroun); 1576:1-7 (Hunter); 2199:3-16 (Konich).] As such, the

Relevant Counterparties each had LIBOR-based positions going in both directions [see, e.g.,

Tr. 1429:19-22 (Maroun) (“We certainly had transactions going in both directions . . . .”)], but no



                                                38
evidence was presented as to their other positions on the relevant reset dates or the impact of a

LIBOR move on their overall position. As Mr. Maroun acknowledged, because he did not

analyze his bank’s net trading position, a higher LIBOR setting may have resulted in a net gain

in his bank’s overall position even though it was paying LIBOR on its trade with Deutsche Bank.

[Tr. 1430:8-21 (Maroun) (admitting that “[a]ny which way could have been possible”).] The

Government thus failed to establish that the Relevant Counterparties were positioned to lose

money based on a published LIBOR that included a Deutsche Bank’s LIBOR submission

influenced by a trading position.

       C.      THE GOVERNMENT FAILED TO PRESENT SUFFICIENT EVIDENCE OF
               FRAUDULENT INTENT

               1.     The Government Did Not Prove that Mr. Black Did Not Act in Good
                      Faith

       The evidence at trial was insufficient to establish Mr. Black’s fraudulent intent because

the Government failed to prove that Mr. Black knew that the alleged conduct was unlawful or to

disprove that he acted in good faith. See United States v. Dupre, 462 F.3d 131, 139 (2d Cir.

2006) (“[G]ood faith constitutes a complete defense to charges of wire fraud.”). As discussed in

more detail below, the record contained substantial evidence that Mr. Black acted in good faith at

all times. The Government did not counter this evidence or present any evidence that proved

Mr. Black lacked good faith in making requests to Deutsche Bank’s LIBOR submitters. As a

result, the Government’s assertions that Mr. Black knew that he was committing a crime were

based on only speculation and surmise. See, e.g., United States v. D’Amato, 39 F.3d 1249, 1256

(2d Cir. 1994) (stating that while the Government is entitled to have “permissible inferences”

drawn in its favor in opposing a motion for a judgment for acquittal, “a conviction based on

speculation and surmise alone cannot stand.”).




                                                 39
                         a)      The Record Contained Substantial Evidence that Mr. Black Acted
                                 in Good Faith

       The evidence established that in making requests of the submitters, Mr. Black was doing

his job as he was trained by Deutsche Bank.           Specifically, the direction and training that

Mr. Black received from his employer, including Deutsche Bank’s senior management, was that

it was proper and in accordance with the BBA’s Instructions to share his trading positions with

Deutsche Bank’s LIBOR submitters for consideration in making the LIBOR submissions.

                                i.      Deutsche Bank’s senior management encouraged the
                                        communications that the Government claims are criminal

       Deutsche Bank’s most-senior management encouraged the bank’s derivatives traders and

LIBOR submitters to engage in the very conduct that the Government claims to be criminal in

this case. In 2005, Deutsche Bank’s most-senior executives in the capital markets department,

including Anshu Jain (who later became Deutsche Bank’s CEO) and Alan Cloete, restructured

the cash and derivatives groups within the department to promote communication between the

two groups.    [Tr. 1284:22-1288:19 (Parietti); 1865:1-16, 1867:15-1869:22 (Curtler).]         The

restructuring included reorganizing the desks such that the USD cash traders and derivatives

traders in London sat side by side. [Tr. 1284:22-1285:6 (Parietti); 1871:17-22 (Curtler).] It also

included setting up a weekly risk call, often chaired by David Nicholls (Mr. Black’s boss’s boss),

involving Deutsche Bank’s cash and derivatives traders in multiple offices worldwide. [Tr.

526:17-528:13, 742:3-743:14 (King); 1194:8-1196:12 (Parietti); 1682:2-8 (Curtler).] During

these calls, derivatives traders were encouraged to discuss trading positions and strategies, and

the LIBOR submitters were encouraged to discuss LIBOR.              [Tr. 528:3-7, 742:3-9 (King);

1196:2-12 (Parietti).]        The evidence that the Government presented at trial therefore

demonstrated that Mr. Black was simply doing his job.




                                                 40
       All three cooperators testified that they understood that the purpose of the restructuring

was to promote the sharing of information between cash and derivatives traders, including the

sharing of trading positions. Mr. Curtler testified:

       Q. Now, when the trades [sic] were brought together, that was part of what
       you’ve called a team-focused culture right? You wanted people to be talking,
       right? And that includes sharing trading positions, right?

       A. Yes.

       Q. In fact, you’ve explained that Mr. Nichols [sic], implementing Mr. Cloete and
       Mr. Jain’s plan, wanted everyone to talk about everything, including LIBOR and
       trading positions, right?

       A. Yes.

       Q. Those are the instructions that came on from down high, right?

       A. Yes.

       Q. And that’s what you did, right?

       A. Yes.

       Q. And the natural and probable result of those instructions was for the folks
       sitting next to each other to share the kinds of information that we’ve been talking
       about in this trial, right?

       A. Yes.

[Tr. 1870:20-1871:13 (Curtler).]      Mr. Parietti echoed these sentiments in his testimony,

acknowledging that he understood that “it was [his] job to share positions with the cash traders in

London.” [Tr. 1288:2-14 (Parietti).] Mr. King similarly testified that he understood the reason

for the reorganization was to enable derivatives traders to share positions and trading strategies

and to enable Deutsche Bank’s submitters to share information about LIBOR. [Tr. 744:11-745:3

(King).] Therefore, while the Government attempted to cast Mr. Black’s sharing of his positions

as nefarious, criminal activity, the evidence demonstrates that Mr. Black was in fact performing

his job as he was encouraged by his superiors.



                                                 41
                            ii.       Mr. Black’s good faith belief is further demonstrated by the
                                      fact that Deutsche Bank submitters traded derivatives

       The fact that Deutsche Bank assigned responsibility for the LIBOR submission function

to employees who traded derivatives further evidences Mr. Black’s good faith. It defies logic for

anyone in Mr. Black’s position to believe that it was wrong, let alone against the law, to share

derivative trading positions when Deutsche Bank did not separate the submission and derivatives

trading functions.

       Mr. Curtler was clear in his testimony that he wore two hats at Deutsche Bank—one

trading derivatives and one running the cash desk—and there was absolutely no segregation of

duties between those two functions. [See Tr. 1849:14-1851:5, 1910:8-11 (Curtler).] This dual

role was not kept secret or otherwise concealed at Deutsche Bank; it was authorized by senior

management. [See Tr. 1849:14-1851:5, 1910:8-11 (Curtler).] As Mr. Curtler admitted, he was

in fact “one of the biggest derivatives traders at Deutsche Bank” while fulfilling his role as “the

official supervisor of the LIBOR submission process.” [Tr. 1849:14-20 (Curtler).] Mr. King

also maintained a derivatives trading book. [Tr. 557:9-13, 558:9-22 (King); 1850:2-4 (Curtler).]

In fact, Mr. King was “encouraged to trade even more derivatives” by his superiors at Deutsche

Bank, including Mr. Curtler, “over and over and over again.” [Tr. 558:9-15 (King).]

       Moreover, the evidence at trial demonstrated that this organizational structure was not

unique to Deutsche Bank and was well-known in the marketplace. Goldman Sachs circulated an

article in May 2008 that pointed out as an aside that “LIBOR fixings are submitted by a

derivative trader that does not even sit on a cash desk.” [GX 6-001; see Tr. 1997:8-18 (Curtler).]

As Mr. Curtler testified, he told the Government it was “common knowledge” that panel banks

considered trading positions when submitting LIBOR. [Tr. 1986:10-15 (Curtler).] Even the

BBA acknowledged that LIBOR submitters at Panel Banks were also trading derivatives, and it



                                                42
continued to permit the practice. In June 2008, the BBA clarified that LIBORs “must be

submitted by members of staff at a bank with primary responsibility for management of a bank’s

cash, rather than a bank’s derivative book.” [DX 1171A ¶ 12.2.] The BBA plainly understood

that Panel Banks had been using LIBOR submitters whose primary responsibility was derivatives

trading, and rather than barring such a practice, it continued to allow LIBOR submitters to trade

derivatives so long as their “primary responsibility” was on the cash desk. In fact, the BBA did

not adopt a rule prohibiting LIBOR submitters from having parallel responsibility for trading

derivatives until 2013—several years after the end of the alleged conspiracy. [See DX 151 § 4.5;

Tr. 184:19-185:15 (Youle).] The BBA therefore sanctioned the setup at Deutsche Bank in which

Mr. Curtler and Mr. King, two individuals tasked with trading derivatives, continued to submit

LIBOR, as their “primary responsibility” was cash. [See, e.g., Tr. 2069:4-2070:9 (Curtler).]

       It is undisputed that Mr. Black worked closely with Mr. Curtler and Mr. King, sitting

back to back with them and communicating every day. [Tr. 285:17-287:11 (King); 1611:18-

1612:9, 1863:2-7 (Curtler).] Mr. Black was aware that Mr. Curtler and Mr. King, Deutsche

Bank’s LIBOR submitters, also traded derivatives; as evidence at trial demonstrated, this

arrangement was common knowledge at Deutsche Bank and throughout the industry. This

structure in and of itself evidences Mr. Black’s good faith belief that there was nothing wrong

with sharing his positions with the submitters because Mr. Curtler and Mr. King, in performing

their LIBOR submission duties, would unquestionably know the impact that a higher or lower

fixing would have on their own derivatives trading positions.

                           iii.      Mr. Black was trained to make requests to Deutsche Bank’s
                                     LIBOR submitters as part of his job duties

       The evidence that Mr. Black was trained to share his trading positions with Deutsche

Bank’s LIBOR submitters also showed that he acted in good faith. Mr. King testified that as a



                                               43
part of his own training, he was instructed to “ask the derivative traders what they need.” [Tr.

512:9-12 (King).] Following that training, he proactively reached out to derivatives traders and

solicited their LIBOR requests, as did Mr. Curtler. [Tr. 512:18-22, 519:19-520:2 (King); see

also GX 1-004; GX 1-015; DX 1018.] As Mr. King acknowledged, he “didn’t need to be

proactive any more once [the derivatives traders] knew the process from [him].” [Tr. 514:25-

515:3 (King).]

        The de facto training and guidance that Mr. Black and the derivatives traders received

from Deutsche Bank’s LIBOR submitters was Mr. Black’s only LIBOR-related training.

Mr. Curtler testified that he “received training in lots of different topics,” but that there was no

LIBOR-specific training or course on LIBOR. [Tr. 1873:5-1874:17-21 (Curtler).] Mr. King also

testified that he did not have any formal LIBOR training [Tr. 500:19-501:1 (King)] and was not

aware of any training related to LIBOR that the derivatives traders, like Mr. Black, received [Tr.

513:14-18 (King)].     This was confirmed by Mr. Parietti, a derivatives trader himself, who

testified, “We did not receive any formal compliance training on LIBOR.”              [Tr. 1189:19

(Parietti).] In fact, the Court asked Mr. Parietti directly:

        [T]here were no classes or other instruction given to you other than what you
        learned yourself as a result of doing your job? You didn’t get any other kind of
        training? But you are an old Army guy. The Army trains you to do every job.
        They send you to some kind of class. They give you instructions. They are
        famous for it and they do a great job. The question was did Deutsche Bank have
        something like that to acquaint you with LIBOR?

[Tr. 1190:1-8.] And Mr. Parietti responded, “No, your Honor.” [Tr. 1190:9 (Parietti).]

        In sum, the evidence demonstrated that, to the extent Mr. Black received any training

relating to the LIBOR submission process, he was instructed by those responsible for Deutsche

Bank’s LIBOR submission function to make requests to them. A reasonable juror therefore




                                                  44
could not have concluded that Mr. Black acted with the requisite fraudulent intent. To the

contrary, the only reasonable conclusion is that Mr. Black was just doing his job.

                           iv.       Requests were made on recorded emails and phone calls

       Mr. Black’s good faith was further demonstrated by evidence that neither he nor anyone

else tried to hide anything in making requests in connection with the LIBOR submission process.

In fact, the evidence showed that requests were made over various media known to be recorded,

such as company emails and telephone lines.

       Mr. King testified that “the communications with derivatives traders concerning their

opinions and their trade positions occurred in the open,” including “on recorded phone lines” and

“on Deutsche Bank’s company email system.” [Tr. 555:18-556:4 (King).] Mr. King further

acknowledged that even though he “knew at the time that all these conversations . . . were

recorded,” he never instructed his coworkers not to make LIBOR requests over recorded lines.

[Tr. 556:8-557:3 (King).] Mr. King testified:

       Q. In these recorded communications, if people thought and requested that a
       certain tenor should be high, they said that that tenor should be high openly, right?

       A. Yes.

       Q. And if they thought it should be low or requested low, they said that openly
       too?

       A. Yes.

       Q. No code words.

       A. No.

       Q. No if I stand up and tug on my ear three times, then that means lower?

       A. No.

       Q. And you never said to anyone, Don’t write an email if you have an opinion or
       request about LIBOR. You never said that?

       A. No.


                                                45
       Q. Or, for heaven’s sake, don't call me on a recorded line. You never said that
       either?

       A. No.

[Tr. 556:11-557:3 (King).] Mr. Parietti similarly testified that he was aware that Deutsche

Bank’s compliance department “had the ability to review [his] phone calls and review [his]

emails.” [Tr. 1289:19-22 (Parietti).]

       The fact that the conduct at issue was done out in the open, via means of communication

that were known to be recorded, suggests that Mr. Black did not think what he was doing was

wrong and provides further evidence of his good faith.

                            v.          Deutsche Bank’s LIBOR submitters repeatedly
                                        communicated to Mr. Black that their submissions were
                                        accurate and made in accordance with the BBA instructions

       Mr. Curtler and Mr. King repeatedly stated that they believed that Deutsche Bank was

setting LIBOR properly. They made these statements to various individuals, both within the

bank and without, including Mr. Black. The fact that Mr. Curtler and Mr. King both told various

people, including Mr. Black, that they believed Deutsche Bank was setting LIBOR accurately

during the time period when Mr. Black was sharing his trading positions suggests that Mr. Black

could not have believed that his conduct was wrong in any way.

       The evidence included a series of emails that Mr. Curtler and Mr. King sent to Mr. Black

and others in which they stated that their LIBOR submissions reflected their good faith estimates

of borrowing and made in accordance with BBA rules. These included the following:

      An email dated October 30, 2007 from Mr. King to several dozen recipients, including
       Mr. Black, in which Mr. King wrote about several LIBORs that day: “Personally i think
       it’s too high but if that’s where people are willing to / having to buy cash then that’s
       where the libor has to be.” [GX 1-090; see Tr. 553:25-554:2 (King).]

      An email chain dated April 16, 2018, involving Mr. Curtler, Mr. King, Mr. Black and
       others, in which Mr. Curtler wrote: “We can only speak for DB but we can assure you
       that cash has been trading to our name, both via the market and direct at sub LIBOR


                                                 46
       fixing levels and our fixing reflects this,” i.e., Mr. Curtler was “saying that [Deutsche
       Bank’s LIBOR submissions are] accurate; that the cash has been fixing at sub LIBOR
       levels, and our fixing goes in at those sub LIBOR levels.” [GX 1-127; see Tr. 662:13-
       663:1 (King); 1948:11-1949:15 (Curtler).]

      An email chain between Mr. Curtler and Mr. King dated April 17, 2008, in which
       Mr. Curtler wrote: “Our 1 to 3 month libor has always reflected either where we raise
       cash or believe we raise cash,” and Mr. King responded: “our libors have always
       reflected where we think we can raise cash or where we have been raising cash. as for
       today, i have absolutely no idea. i need to find some offers for our name.” [DX 645; see
       Tr. 552:1-553:5.]

      An email chain dated December 17, 2008 involving Mr. Curtler, Mr. King and Mr. Black,
       in which Mr. King stated that his ability to push Deutsche Bank’s one-month submission
       lower “[d]epend[ed] where the cash is coming,” by which Mr. King meant that “[he
       could] only push [the submission] lower if cash was coming lower.” [DX 1222; see
       Tr. 549:4-551:25 (King).]

      An email dated May 14, 2009 from Mr. Curtler to dozens of Deutsche Bank employees,
       including Mr. Black, stating: “Plenty of air time from DB 3mth Libor FIX yday in USD.
       It was knocked out of the panel on the low side but can I point out that we try and be as
       true as possible with the LIBOR fixings sent to BBA by DB in all ccy [currencies], rather
       than a fixing that ‘fits’ in.” [DX 1240; see Tr.537:7-539:11 (King).]

      An email dated May 20, 2009 from Mr. Curtler to Mr. King stating: “BBA has been in
       today so will go through all of that today. It is my opinion we are the Bank that is 100%
       correct and others have followed but I do need to speak to you.” [DX 1242; see Tr.
       536:5-537:6 (King).]

      An email dated May 27, 2010 from Mr. Curtler to approximately twenty recipients
       including Mr. Black, in which he wrote: “With individual bank contributions to LIBOR
       please continue to ensure that DB LIBOR contributions remain a true reflection of the
       market and are based upon the BBA guidelines.” [DX 1261; see Tr. 533:1-534:11
       (King).]

       Notably, the defense introduced so many emails in which Deutsche Bank’s LIBOR

submitters told Mr. Black and others that they were doing things correctly that the Government

remarked, “[a]t some point it will be cumulative.” [Tr. 537:16-18.] But these “cumulative”

emails, together with the other evidence showing that Mr. Black was trained and encouraged by

Deutsche Bank to make LIBOR requests of and share his trading positions with Deutsche Bank’s




                                              47
LIBOR submitters (who themselves traded derivatives), provided substantial evidence that

Mr. Black was acting in good faith at all times.

                      b)      The Government Failed to Present Evidence to Show that
                              Mr. Black Lacked Good Faith

       The Government failed to rebut the evidence of Mr. Black’s good faith with any evidence

showing that he knowingly and willfully did anything wrong. There was no evidence that

Mr. Black made a false statement to anyone, directed others to make a false statement, or was

told that the BBA Instructions sub silentio prohibited him from making LIBOR requests in

accordance with the training and encouragement he received from Deutsche Bank.

                             i.       The Government did not offer any evidence that Mr. Black
                                      made a false statement to anyone

       First, there was no evidence that Mr. Black made any false statements to any

counterparty. The evidence established that Deutsche Bank and the Relevant Counterparties

used form ISDA confirmations with standard and defined terms to execute the derivatives trades

at issue. [See, e.g., Tr. 1320:10-1321:16 (Parietti); 1445:6-1447:13 (Maroun).] The Relevant

Counterparty witnesses did not know Mr. Black, did not trade with Deutsche Bank’s London

office, and did not even interact with the derivatives traders in New York. [See Tr. 1413:8-9

(Maroun); 1592:11-15 (Hunter); 2207:12-19 (Konich).]           The Government did not call

representatives from any counterparty with whom Mr. Black traded. In fact, the Government’s

cooperators testified that derivatives traders typically had no interactions with their

counterparties. [See Tr. 1322:13-20 (Parietti); 1857:1-4, 1859:16-1860:4 (Curtler).] As a result,

the record contained no evidence that Mr. Black made any representation to any counterparty, let

alone any misrepresentations concerning LIBOR or Deutsche Bank’s submission process.

       Second, there was no evidence that Mr. Black made any false statements to the BBA.

The evidence showed that Mr. Black’s contact with the BBA was limited to attending a few


                                                   48
committee meetings when Mr. Curtler was not available. [Tr. 2072:25-2073:10 (Curtler).] The

record contained no evidence that Mr. Black discussed Deutsche Bank’s LIBOR submission

process with the BBA, or that, at the BBA meetings Mr. Black attended, anyone discussed

whether Panel Banks were permitted to consider their trading positions in making their LIBOR

submissions.    [See Tr. 2072:25-2075:19 (Curtler) (discussing certain BBA meetings that

Mr. Black attended at Mr. Curtler’s request).]

       Moreover, the evidence established that Mr. Black was not responsible for making

Deutsche Bank’s LIBOR submissions or selecting the rate that was ultimately submitted to the

BBA. Deutsche Bank’s cash desk had that responsibility: Mr. King served as the primary USD

LIBOR submitter, and Mr. Curtler supervised him and the USD LIBOR submission process.

[Tr. 502:24-503:9, 510:6-21 (King); 1791:22-23 (Curtler).] The evidence showed that Mr. King

and Mr. Curtler (or occasionally a backup submitter from the cash desk) had the final say as to

the rates that Deutsche Bank ultimately submitted, regardless of whether they received a request

from Mr. Black or another derivatives trader.         [Tr. 510:6-21, 640:7-9 (King); 1797:1-13,

1798:13-18 (Curtler).] In fact, the evidence established that there were times when Mr. King and

Mr. Curtler disregarded requests from derivatives traders in making their submissions. [Tr.

586:5-15 (King); 1797:8-10 (Curtler).]

       Accordingly, the Government failed to demonstrate that Mr. Black did not act in good

faith because there was no evidence that he ever made a false statement to anyone.

                            ii.      There was no evidence that Mr. Black’s requests did not
                                     conform to his good faith view of the market

       The Government also failed to prove that Mr. Black lacked good faith because the

evidence was insufficient to establish that any of his requests for “high” or low” submissions did

not correspond to his legitimate, good faith market view.



                                                 49
        The evidence established that a derivatives trader’s positions typically reflected that

trader’s view of the market. As Mr. Parietti testified:

        Q. What I’m saying is that when you are managing your book, your market view
        tells you a lot about how you should be trading?

        A. Yes.

        Q. And your trades -- if a professional trader looks at your trades, they are going
        to understand that because you’re taking certain positions and certain risks in your
        trades. That also reflects something about what you think about the market, right?

        A. Yes.

[Tr. 1297:16-25 (Parietti).] In addition, Mr. Parietti testified that “hav[ing] a position doesn’t

mean that your market view is somehow disqualified or dishonest.”             [Tr. 1299:24-1300:1

(Parietti).] Similarly, Mr. Curtler testified that “the fact that somebody has a trading position

doesn’t mean that what they’re saying about the market isn’t true.”           [Tr. 1921:25-1922:3

(Curtler).]

        In fact, Mr. Parietti testified, with “no hesitation,” that Mr. Black was “a student of the

market” who “had thoughtful views” [Tr. 1295:4-11 (Parietti)], a sentiment with which

Mr. Curtler agreed [Tr. 1854:24-1855:5 (Curtler) (noting that Mr. Black was “a very, very

thoughtful trader” who “had a very sophisticated view of the market”)].           Traders “sought

Mr. Black out, because [they] thought the man really was a thoughtful trader.” [See Tr. 1855:16-

19 (Curtler).] Not only was Mr. Black widely known, according to the evidence, as being a

“student of the market,” but his colleagues believed that the market views he shared were

“candid and honest.” [See Tr. 1300:19-21 (Parietti).] This is further evidence that Mr. Black’s

LIBOR-related communications consistently reflected his good faith views of the market.

        Based on this evidence, the Government was required to come forward with affirmative

evidence from which the jury could infer that Mr. Black’s requests did not conform to his good



                                                 50
faith view of the market. Not only did the Government fail to do so, but the record contained

substantial evidence that Mr. Black’s directional LIBOR requests aligned with external market

events and factors, which bolsters the conclusion that he was acting in good faith.

       For example, with regard Mr. Black’s September 16, 2008 request to “KEEP THE ‘LED’

WIDE” [see GX 1-188], which refers to the difference between one- and three-month LIBORs,

Mr. Curtler admitted that Mr. Black’s view was “objective” and that it reflected “an absolute

good faith market belief,” [Tr. 2040:24-2044:9 (Curtler)]. In fact, Mr. Curtler acknowledged that

he shared in Mr. Black’s belief, reflected in the request, that “spreads [i.e., the difference

between the one-month and three-month LIBOR] should be widening” due to the extreme stress

in the financial markets following the collapse of Lehman Brothers the previous day.

[Tr. 2044:6-9 (Curtler).] He further acknowledged that this “crucial set of facts was completely

absent” from the Government’s presentation of this exhibit. [Tr. 2043:7-10 (Curtler).]

       There were multiple other instances in which the evidence demonstrated that the direction

of Mr. Black’s requests was consistent with an external market event or factor. For example,

several of Mr. Black’s requests for a “high” LIBOR submission occurred on year-end turn dates.

[See, e.g., Tr. 689:14-691:8 (King) (testifying that Mr. Black’s request in GX 1-183 occurred on

the four-month turn date).] On a year-end turn date, LIBOR tends to increase because banks are

generally more reluctant to lend at year-end. [See Tr. 555:9-16. (King).] As Mr. King testified,

Mr. Black had a “legitimate interest” in making sure that Deutsche Bank’s LIBOR submitters did

not forget to include a turn premium in their LIBOR submissions. [Tr. 691:17-24 (King).] In

other instances, Mr. Black’s requests were directionally consistent with the submissions of the

other Panel Banks. [E.g., Tr. 639:9-642:12 (King) (testifying that Mr. Black’s request in GX

1-006 for a low six-month submission on April 1, 2005 was consistent with the submissions of




                                                51
other Panel Banks because 14 out 16 Panel Banks lowered their submissions on that day from the

day before); GX 1-455 at 1 (reflecting that Mr. Black’s request for a “high” six-month

submission at a certain rate was consistent with the submissions of the other Panel Banks, 13 of

which increased their submission by more, and submitted a higher rate, than Deutsche Bank).]

       While there were multiple instances in which evidence showed that Mr. Black’s requests

were made in good faith, the Government did not, for a single communication, present market

data or other evidence to demonstrate the opposite, as was required to meet its burden in this

case. [Tr. 2896:18-19 (Jury Charge) (“[T]he burden is on the government to prove lack of good

faith, and to do so beyond a reasonable doubt.”).] Because the Government did not show that

Mr. Black’s requests for “high” or “low” submissions did not correspond to his legitimate, good

faith market views, the evidence was insufficient to prove fraudulent intent.

                           iii.       There was no evidence that Mr. Black ever requested that
                                      Deutsche Bank’s LIBOR submitters submit a rate at which
                                      they could not hypothetically borrow cash

       The Government also failed to demonstrate that Mr. Black ever requested that Deutsche

Bank submit a false rate, that is, a rate that did not reflect a reasonable estimate of Deutsche

Bank’s hypothetical cash borrowing costs. The communications do not evidence that Mr. Black

requested that Deutsche Bank submit a false or unreasonable borrowing estimate. As Mr. King

conceded when looking at various of Mr. Black’s requests, they did not ask that he submit a rate

outside the range where Deutsche Bank could borrow cash. [See, e.g., Tr. 638:25-639:8, 640:3-6

(King).] Mr. Curtler provided similar testimony, noting that he did not “have any reason to

believe that [Deutsche Bank] couldn’t borrow cash” at the submitted rate on any of the days in

question. [Tr. 2127:13-15 (Curtler).] Not only did the Government fail to prove that Mr. Black

requested the submission of a rate other than one at which Deutsche Bank could borrow cash, but

the actual cash submitters confirmed that they did not recall any such request being made.


                                                52
       Moreover, the Government presented no other evidence to establish that Mr. Black did

not believe that Deutsche Bank could not borrow at the submitted rates. While the evidence

showed that Mr. Black had his own pricing tool that was more sophisticated than that used by

Mr. Curtler and Mr. King [Tr. 574:12-576:5 (King); 1974:25-1975:4 (Curtler)], the Government

presented no evidence that Mr. Black’s requests were inconsistent with the data on which he was

relying in his pricing tool. [See Tr. 578:9-14, 627:23-628:4 (King).] Absent such evidence, the

Government failed to rebut the evidence of Mr. Black’s good faith and meet its burden to

establish that Mr. Black acted with fraudulent intent.

                       c)      The BBA Instructions Did Not Prohibit the Conduct at Issue

       The record also is void of any evidence that Mr. Black believed that the BBA Instructions

prohibited derivatives traders from sharing their views with submitters even when such views

benefitted their trading positions. “[W]here, as here, a scheme to defraud is premised on an

instruction—in this case from the BBA to the submitting bank—the government has the burden

to negate any reasonable interpretation of the instruction that would make Deutsche Bank’s

submission responsive.” [Tr. 2895:15-19 (Jury Charge).] The Government failed to do so.

       It is indisputable that the BBA Instructions do not on their face prohibit such conduct.

There was no rule prohibiting communications between derivatives traders and submitters; there

was no rule prohibiting submitters from themselves trading derivatives; and there was no rule

prohibiting submitters from considering trading positions in making LIBOR submissions. [GX

1-803; DX 1171A.]       Because the evidence did not establish that the BBA unambiguously

prohibited Mr. Black’s conduct, the Government failed to prove, beyond a reasonable doubt, that

Mr. Black lacked good faith.




                                                53
                      d)      There Was No Evidence that Mr. Black Was Ever Told that
                              Deutsche Bank’s Submissions Violated the BBA’s Instructions

       The Government failed to introduce evidence that Mr. Black was ever told that the

BBA’s Instructions prohibited the sharing of trading positions, which was necessary to rebut the

evidence that Deutsche Bank’s submitters repeatedly told him and others that their LIBOR

submissions properly reflected an estimate of cash borrowing costs and were made in accordance

with BBA rules. To the contrary, the Government’s cooperators testified that they never told

Mr. Black—or anyone else—that they believed what they were doing was wrong.

       Mr. King provided the following testimony in connection with any email in which he

solicited a New York-based trader to tell him “if you need something in particular in the libors

i.e. you have an interest in a high or a low fix let me know and there’s a high chance i’ll be able

to go in a different level” [see GX 1-004]:

       Q. And in doing that, you didn’t say to him, “hey, I’m asking you to do
       something wrong with me.”

       A. No.

       Q. And you didn’t say that you were doing anything wrong to the other
       derivatives traders who you gave that same type of encouragement too [sic],
       right?

       A. That’s right.

[Tr. 529:7-13 (King).] Mr. Curtler similarly acknowledged that he repeatedly told his co-

workers that he was doing nothing wrong. [Tr. 1912:11-17 (Curtler).]

                                              ****

       In sum, the Government presented no evidence from which a rational juror could

conclude beyond a reasonable doubt that Mr. Black did not act in good faith, especially given the

evidence in the record concerning the direction and guidance that he received that the sharing of




                                                54
trading positions was permissible under the BBA’s Instructions. The Government therefore has

not met its burden to prove the requisite fraudulent intent.

                 2.    The Evidence Was Insufficient to Establish that Mr. Black Acted with
                       Fraudulent Intent under Countrywide

       Pursuant to the Second Circuit’s decision in Countrywide, the evidence of fraudulent

intent was insufficient because the Government’s proof did not establish Mr. Black’s fraudulent

intent at the time he entered into any of the trades. As referenced above, one of the theories that

the Government proceeded on at trial was that “Defendants made material misrepresentations

directly to Deutsche Bank’s counterparties when entering into swaps and other derivative

transactions.”    [ECF No. 334 at 1.]     The Court dismissed this theory at the close of the

Government’s case, stating:

       [T]here is not a scintilla of evidence in the record that either Mr. Connolly or
       Mr. Black, who, in the end, are the people I care about, knew on the day he
       entered into any particular trade or, in the case of Mr. Connolly, on the day
       somebody he supervised entered into a particular trade, that anyone from
       Deutsche Bank three months, six months, nine months, a year down the line, was
       going to be in a position to ask the submitter to manipulate the LIBOR on a reset
       date on that particular trade. They weren’t going to know it. They couldn’t know
       it. They couldn’t foresee it. They weren’t fortune tellers. It was impossible.
       And the evidence is entirely to the contrary, because all of the evidence
       demonstrates that the trader would only know on the reset date how he might
       want LIBOR to sit, not on the day that he entered into the trade. And it would be
       based on his overall position on that day and not on any individual trade. So this
       notion that the government can go to the jury and argue that a misrepresentation
       was made to induce the contract is ludicrous. And it won’t be permitted.

[Tr. 2509:20-2510:18.]      Based on Countrywide, it follows from this holding that the

Government’s evidence was insufficient to prove that Mr. Black acted with fraudulent intent

under its remaining two theories as well—i.e., (i) a non-convergent theory of fraud based on

allegedly false LIBOR submissions to the BBA and (ii) a convergent theory of fraud predicated

on the dissemination of false LIBORs to the Relevant Counterparties.




                                                 55
       In Countrywide, the Second Circuit described the “central issue” in the case through the

following hypothetical:

       Imagine that two parties—A and B—execute a contract, in which A agrees to
       provide widgets periodically to B during the five-year term of the agreement. A
       represents that each delivery of widgets, “as of” the date of delivery, complies
       with a set of standards identified as “widget specifications” in the contract. At the
       time of contracting, A intends to fulfill the bargain and provide conforming
       widgets. Later, after several successful and conforming deliveries to B, A’s
       production process experiences difficulties, and the quality of A’s widgets falls
       below the specified standards. Despite knowing the widgets are subpar, A decides
       to ship these nonconforming widgets to B without saying anything about their
       quality. When these widgets begin to break down, B complains, alleging that A
       has not only breached its agreement but also has committed a fraud. B’s fraud
       theory is that A knowingly and intentionally provided substandard widgets in
       violation of the contractual promise—a promise A made at the time of contract
       execution about the quality of widgets at the time of future delivery. Is A’s willful
       but silent noncompliance a fraud—a knowingly false statement, made with intent
       to defraud—or is it simply an intentional breach of contract?

822 F.3d at 650. The court held that the situation presented in the hypothetical did not violate

the federal fraud statutes based on the common law principle that a representation is fraudulent

only if made with the contemporaneous intent to defraud. See id. at 658-62. The court deemed

this principle to be incorporated into the federal mail and wire fraud statutes, explaining that “a

contractual promise can only support a claim for fraud upon proof of fraudulent intent not to

perform the promise at the time of contract execution. Absent such proof, a subsequent breach

of that promise—even where willful and intentional—cannot in itself transform the promise into

a fraud. . . . [T]he proper time for identifying fraudulent intent is contemporaneous with the

making of the promise, not when a victim relies on the promise or is injured by it.” Id. at 662.

       Like the shipment of non-conforming widgets, the submission and publication of an

allegedly non-conforming LIBOR—which the Government referred to pretrial as “manipulated

LIBOR”—cannot support a finding of fraudulent intent under the federal fraud statutes. To meet

its burden in this case, the Government instead was required to prove that Mr. Black did not



                                                56
intend to comply with his contractual obligations at the time he entered into the trade

confirmation. As the Court previously held, the Government failed to do so, which should result

in the entry of a judgment of acquittal pursuant to Countrywide.

       Moreover, the evidence was insufficient to establish that this case fell within the limited

category of cases in which no proof of fraudulent intent at the time of contract is required. See

id. at 661 n.12. As the Countrywide Court stated, those cases “involve deceptive conduct that

was employed in a contractual relationship to hide breaches of contract or nonperformance.” Id.

The Government did not present any evidence that Mr. Black made any representations to the

counterparties or the BBA concerning Deutsche Bank’s LIBOR submissions or the BBA’s

published LIBOR, let alone took affirmative steps to hide the fact that he was making requests to

Deutsche Bank’s LIBOR submitters. Thus, at most, Mr. Black’s conduct amounts to silent

noncompliance with the terms of the trade confirmation. As such, the evidence is insufficient to

sustain a finding beyond a reasonable doubt that Mr. Black acted with fraudulent intent.

               3.     The Government Cannot Meet Its Burden to Prove Fraudulent Intent
                      Because It Failed to Introduce Evidence of Mr. Black’s Net Trading
                      Positions

       No rational juror could conclude that Mr. Black acted with fraudulent intent because the

Government did not prove that Mr. Black’s requests to Deutsche Bank’s LIBOR submitters were

made to benefit his trading positions.4 The Indictment alleged one theory of fraudulent intent:

that Mr. Black knowingly and willfully caused and agreed to cause Deutsche Bank to make

LIBOR submissions that “reflected rates that were designed to benefit [his] trading positions.”

[SI ¶ 26.] The Government, however, presented no trade data or other evidence to show what


4
        In fact, as discussed in Defendant’s motion to dismiss on due process grounds filed
simultaneously with this motion, the Government’s own analysis showed that some of
Mr. Black’s requests were made opposite to his trading positions despite false representations
that the Government made to the jury to the contrary.


                                               57
Mr. Black’s trading positions were on the days he made requests. As such, the Government

failed to present sufficient evidence to establish that Mr. Black’s requests were made for the only

fraudulent purpose identified in the Superseding Indictment.

       The evidence established that Deutsche Bank assigned its derivatives traders one or more

trading books and that the impact of LIBOR on a trader’s book(s) must be assessed by looking at

the trader’s net trading position. [See, e.g., Tr. 623:17-625:10 (King) (testifying that you have to

look at the “net position” to determine which way a trader’s trade book is positioned); Tr.

1015:15-1016:7 (Parietti) (testifying that the determination as to whether a higher or lower

LIBOR would help his trade book was “based on what the system says your total position is,

considering all the deals that you have on in the book that you’re trading for the bank”); 1854:2-

16 (Curtler) (testifying that the way to look at the trading book is based on “net position”).] To

prove that Mr. Black’s requests were “designed to benefit” his trading books, the Government

was required to introduce evidence sufficient to establish that all of Mr. Black’s requests were in

the same direction as his net trading positions, i.e., he was net receiving LIBOR on days when he

requested a “high” submission and he was net paying “LIBOR” on days when he requested a

“low” submission. The Government failed to do so.

       The Government presented no trading data or other evidence to establish Mr. Black’s net

trading positions on the days of the requests. Despite the fact its cooperator (Deutsche Bank)

maintained LIBOR-based derivatives trading data in its computer systems [see Tr. 803:2-11;

804:21-24 (Weston-Edwards)], the Government did not introduce any derivatives trading data at

trial. In fact, the Government induced a Deutsche Bank custodian of records to sign two

perjurious certifications that misrepresented certain trading data as business records of Deutsche

Bank when the Government knew that not to be the case.               [Tr. 804:25-815:16 (Weston-




                                                58
Edwards).] The Government therefore was unable to introduce the derivatives trading data

through the Deutsche Bank custodian whom it induced to sign the false certifications and made

no effort to introduce it or any other trading data through another witness. Based on its failure to

introduce any derivatives trading data, there was no evidence from which a rational juror could

conclude that Mr. Black’s made requests for the fraudulent purpose alleged in the Indictment.

        The Government cannot get around its failure to introduce any derivatives trading data by

relying on witness testimony because the witnesses testified that they lacked knowledge as to

Mr. Black’s net trading positions on the days of the requests. Both Mr. King and Mr. Curtler

specifically admitted that they did not know what Mr. Black’s trading positions were on the days

he made requests. [Tr. 625:18-626:1 (King); 2095:8-2096:7 (Curtler).] For example, Mr. King

testified as follows:

        Q. On direct the prosecutors did not show you any trade data?

        A. No.

        Q. You didn’t have access to Mr. Black’s trading books, did you?

        A. I didn’t.

        Q. So you don’t know his net trading position on any of the days that the
        prosecutors discussed with you on direct; correct?

        A. That’s correct.

[Tr. 625:18-626:1 (King); see also 1395:13-16 (Parietti) (acknowledging that he does not know

the impact of trades on books other than his own).]             The witnesses for the Relevant

Counterparties—who had never heard of Mr. Black and did not have any knowledge that they

ever traded with him—likewise provided no evidence concerning Mr. Black’s net trading

positions. [See Tr. 1413:8-9 (Maroun); 1592:11-15 (Hunter); 2207:12-19 (Konich).]




                                                59
        The Government cannot avoid its burden of introducing derivatives trading data by

relying on the request chats and emails themselves because, as Mr. Curtler acknowledged, it is

purely speculative to determine a derivatives trader’s net trading position based on a request for a

“high” or “low” LIBOR. [Tr. 1854:14-16 (Curtler).] Specifically, Mr. Curtler admitted that

“you can’t really tell from emails exactly what’s in [a derivatives trader’s] book.” [Id.]

        Moreover, with one exception, none of the requests provided any information concerning

Mr. Black’s net trading position. In the one exception, Mr. Black wrote to Mr. Curtler, “[l]ow

1mth today pls shag, paying on 18 bio,” [GX 6-001], which Mr. Curtler interpreted to mean that

Mr. Black’s “reset 18 billion in 1-month where he needed a low 1-month rate.” [Tr. 1721:12-14

(Curtler).]   The evidence at trial showed that there were market factors that supported

Mr. Black’s request on this one day, and there was no countervailing evidence that this request

did not conform to Mr. Black’s good faith market view. [See, e.g., Tr. 1991:23-1992:19,

1996:17-1997:3, 2179:14-17 (Curtler).] Leaving that aside, no rational juror could extrapolate

from this one request that Mr. Black’s net trading positions were in the same direction as his

other requests or conclude that the Government proved beyond a reasonable doubt that the

requests were “designed to benefit [Mr. Black’s] trading positions” as alleged in the Indictment.

Accordingly, the evidence was insufficient to establish that Mr. Black acted with fraudulent

intent because the Government failed to introduce any derivatives trading data.

        D.     THE GOVERNMENT FAILED TO PRESENT SUFFICIENT EVIDENCE OF AN EFFECT
               ON A FINANCIAL INSTITUTION

        The Government also failed to prove that the charged offenses affected a financial

institution. Such proof is necessary to extend the statute of limitations for the charged crimes

from five to ten years. See United States v. Heinz, 790 F.3d 365, 367 (2d Cir. 2015) (noting that

18 U.S.C. § 3293(2) extends the statute of limitations for wire fraud from five to ten years when



                                                 60
the fraud has a “sufficiently direct” effect on a financial institution). In this case, absent such an

extension, the two counts against Mr. Black that the jury considered are time-barred. Although

the Indictment charged a conspiracy in Count One that continued “through at least in or about

2011” [SI ¶ 25], the Government’s case at trial alleged a conspiracy that ended in 2010, [see,

e.g., Tr. 45:1-3 (Government Opening) (“But first you’re going to learn about how from 2004

through 2010, the defendants cheated others by rigging the LIBOR rate.”)]. And Count Eleven,

the remaining substantive wire fraud count against Mr. Black, is dated May 15, 2008. [See SI

¶ 51.] The Indictment was filed in May 2016—six years after the end of the conspiracy alleged

by the Government at trial and eight years after Mr. Black’s alleged substantive wire fraud—so

both counts would be time-barred absent an extension of the statute of limitations. [See Tr.

2898:25-2899:20; 2907:8-10 (Jury Charge) (instructing the jury that it must find an effect on a

financial institution on both the substantive wire fraud counts and the conspiracy count).] For

the following reasons, the Government failed to prove that the alleged conduct affected a

financial institution, requiring dismissal of the remaining counts against Mr. Black.

       First, the Government failed to demonstrate that any of the banks identified in the

Indictment were affected by the alleged conduct. Although they are not mentioned by name, the

banks that were allegedly affected by Defendants’ conduct—meaning that they suffered, or were

susceptible to substantial risk of, actual loss—were Bank of America, Federal Home Loan Bank

of Pittsburgh, Bear Stearns, and Goldman Sachs. [See SI ¶¶ 21-24, 26.] While the Government

demonstrated that each of these banks were FDIC-insured, it did not elicit testimony or introduce

documentary evidence that these banks were affected by the conspiracy. Indeed, not a single

representative from any one of these four banks was called as a witness in this case. In the




                                                 61
absence of such evidence, the Government has failed to carry its burden to prove that any one of

the banks identified in its own Indictment were affected by Defendants’ alleged conduct.

       Second, the Government failed to demonstrate an effect—meaning a loss or substantial

risk of loss—on any of the Relevant Counterparties. As a threshold matter, none of these

witnesses had any interactions with Mr. Black, and none of the trades identified had the London

office of Deutsche Bank as a counterparty. Moreover, each of these witnesses testified that their

respective banks were hedged, meaning that the bank had structured its investments so that they

were not susceptible to the requisite loss or risk of loss. [See, e.g., Tr. 1430:2-17 (Maroun);

1576:1-7 (Hunter); 2199:3-16 (Konich).] Also absent from the Government’s case and these

witnesses’ testimony was any evidence concerning the net positions of these banks on the days

when the Government identified a trade. [See, e.g., Tr. 1430:18-21 (Maroun) (admitting that he

did not know which positions offset the trade presented).] Looking at the trades in isolation

provides no insight as to whether these particular counterparty banks were exposed to any risk of

loss on those dates. Therefore, on each day identified by the Government, it is just as reasonable

for a juror to conclude that the testifying bank was not susceptible to any loss as it would be to

conclude that there was an effect on a financial institution.      In such a circumstance, the

Government has not met its burden, and judgment of acquittal is appropriate. See United States

v. Coplan, 703 F.3d 46, 69 (2d Cir. 2012) (reversing a conviction where the evidence as to an

element of the charged crime was “in equipoise” and noting that “if the evidence viewed in the

light most favorable to the prosecution gives equal or nearly equal circumstantial support to a

theory of guilt and a theory of innocence, then a reasonable jury must necessarily entertain

reasonable doubt”).




                                               62
       Third, the Government presented no evidence under a “self-affecting” theory that

Mr. Black’s alleged conduct exposed Deutsche Bank to loss or increased risk of loss.5 [See

SI ¶ 26 (advancing a self-affecting theory based on Deutsche Bank’s internal investigation and

the penalties paid to the Government).] As the Court noted throughout trial, the Indictment is not

evidence, and while there was testimony about an investigation at Deutsche Bank, there was

neither testimony nor any other evidence about its cost.          Nor was there any testimony or

evidence showing a nexus between Mr. Black’s alleged conduct and the investigation itself. See

United States v. Bouyea, 152 F.3d 192, 195 (2d Cir. 1998) (requiring a “sufficiently direct”

nexus between the alleged conduct and the effect on the financial institution). The mere fact of

an investigation at Deutsche Bank, without more, does not satisfy the Government’s burden to

prove, beyond a reasonable doubt, the requisite effect on a financial institution.

       In sum, the Government failed to offer sufficient evidence that Mr. Black’s alleged

conduct affected a financial institution, and this failure should result in a judgment of acquittal.

       E.      JUDGMENT OF ACQUITTAL ON THE LONE REMAINING SUBSTANTIVE COUNT
               AGAINST MR. BLACK IS APPROPRIATE

       For the reasons discussed above, Rule 29 requires a judgment of acquittal for Mr. Black

on all counts. There are specific reasons, however, why such a judgment is appropriate as to

Count Eleven, the lone substantive count against Mr. Black that was considered by the jury.6


5
        Mr. Black maintains that the self-affecting theory may not be applicable at all in this
case. While courts have applied this theory when the bank itself is a defendant or when a
defendant-employee acts outside the scope of his authority, it has not been applied when a
defendant-employee acts pursuant to a companywide policy set by his superiors. See Heinz, 790
F.3d at 367; United States v. Countrywide Fin. Corp., 961 F. Supp. 2d 598, 605 (S.D.N.Y. 2013).
That said, the lack of evidence offered by the Government in support of this theory at trial is an
independent and sufficient reason for a judgment of acquittal on this point.
6
        Mr. Black was indicted for three substantive counts of wire fraud: Counts Four, Six, and
Eleven. Count Six alleged wire fraud based on a wire transfer payment [see SI ¶ 51], and based
on its inability to introduce the requisite evidence to substantiate the allegations, the Government

                                                 63
       First, the Government offered insufficient evidence to prove that the alleged

misstatement was indeed false.     The alleged misstatement(s) in Count Eleven are the rate

submitted by Deutsche Bank and the resulting LIBOR fix on May 15, 2008. [See SI ¶ 51.] The

Government failed to demonstrate that Deutsche Bank’s submission or the LIBOR on that date

were false.

       The Government introduced an email in which Mr. Black requested a low one-month

submission on May 15, 2008. [See GX 6-001.] On that same date, Mr. Curtler sent a “cash run”

to several brokers that included the rate at which Deutsche Bank would be willing to pay for one-

month cash. [DX 673; Tr. 1999:14-2001:9 (Curtler).] Mr. Curtler’s cash run revealed that his

one-month bid was three basis points below Deutsche Bank’s one-month submission on that

date. [DX 673; GX 1-455 at 35; Tr. 2001:4-16 (Curtler).] In other words, despite Mr. Black’s

request for a low LIBOR, the cash run email supported a lower LIBOR submission than the one

actually made by Deutsche Bank. When confronted with this email, Mr. Curtler admitted that he

did not recall where cash was trading on that day or whether he was able to borrow cash at his

submitted bid rate. [Tr. 2001:17-2002:11.] Mr. Curtler further admitted that he had no basis on

which to state that Deutsche Bank’s one-month LIBOR submission on that date was false:

       Q. So when you set the LIBOR that day at 2.48, and the prosecutors just show
       you that, you can’t say here today that 2.48 isn’t consistent with the market
       factors that were occurring on that day, can you? You don’t know.

       A. I don’t know.




agreed to dismiss the Count at the close of its case. [Tr. 2399:12-2404:11, 2451:1-3.] With
regard to Count Four, following Rule 29 argument, the Court asked the Government, “Where is
the evidence of the crime that was committed in connection with the wire that was sent that day,
that Mr. Black had some involvement? Where is the thing that says he made a request to the
submitter on that day some hours earlier?” [Tr. 2521:20-24.] Upon hearing the Government’s
insufficient proffer, Count Four was dismissed as well. [Tr. 2521:25-2523:8.]


                                               64
       Q. So do you agree with me, sir, that you shouldn’t be suggesting looking at some
       LIBOR chart from ten years ago what it means if you don’t know what the market
       factors were, right?

       A. No. Correct.

[Tr. 2002:12-20 (Curtler).] Given this testimony from the Government’s cooperator, and the

lack of additional evidence offered by the Government, there is insufficient evidence that

Mr. Black caused to be made a false statement, which is the first element of federal wire fraud.

       Second, there is insufficient evidence for a reasonable juror to find that Mr. Black acted

with the requisite fraudulent intent on May 15, 2008. In connection with the key email on that

date [see GX 6-001], Mr. Curtler admitted that he “[didn’t] know what was going on at the

time,” but that Mr. Black’s request for a “low” LIBOR was in line with Goldman Sachs’

contemporaneous “view [that] the market for LIBORs are going to come down.” [Tr. 1996:17-

20 (Curtler).] Mr. Curtler testified that Goldman Sachs and Mr. Black were “saying the same

thing.” [Tr. 1996:25-1997:3 (Curtler).] Indeed, when Deutsche Bank bid for cash on that day, it

proposed a rate three basis points lower than where the Bank ultimately submitted its LIBOR,

indicating that a “low” LIBOR, as Mr. Black requested, was consistent with market conditions.

[See Tr. 1999:14-2002:20 (Curtler) (discussing DX 0673).] This is further corroborated by the

evidence that on May 15, 2008, of the fifteen Panel Banks other than Deutsche Bank, nine of

them also lowered their one-month LIBOR submissions—two of them by even more than

Deutsche Bank and the other seven by the same amount—and none increased its submission.

[GX 1-455 at 35.] This evidence, which went unrebutted by the Government, suggests that

Mr. Black’s request was done in good faith rather than with the intent to defraud some unknown,

unnamed counterparty.

       Third, the Government has not demonstrated that the Deutsche Bank submission or the

LIBOR fix on that day was material. For the reasons discussed above (see supra § I.B.1), there


                                                65
was insufficient evidence to prove that Deutsche Bank’s submission—the only statement that

Mr. Black could have possibly caused to be made to the BBA—was material to the BBA. And

with regard to the Government’s convergent fraud theory, the Government failed to prove that

Deutsche Bank’s LIBOR submission or the ultimate LIBOR fix was material to the Relevant

Counterparties on May 15, 2008, the only date relevant to Count Eleven. In addition to the

general reasons why the Government’s proof on counterparty materiality falls short (see supra

§ I.B.2), there was no absolutely evidence that the Relevant Counterparties entered into or settled

trades with Deutsche Bank on May 15, 2008. [See GX 1-513, GX 1-514, GX 1-544, GX 1-545.]

Moreover, there was no evidence that the Relevant Counterparties ever interacted with Mr. Black

or Deutsche Bank’s London office more broadly. [See Tr. 1413:8-9 (Maroun); 1592:11-15

(Hunter); 2207:12-19 (Konich).] Because materiality of a representation is judged from the

perspective of the person to whom it was made and the Relevant Counterparties were not the

recipient of any alleged misstatement on May 15, 2008, Count Eleven must be dismissed.

       Fourth, as the Court has recognized, the Government’s failure to introduce any data

concerning Mr. Black’s net trading positions is particularly problematic for meeting its burden of

proof as to the substantive count. Upon learning from the Government’s view that it was not

required to prove Mr. Black’s net notional position, the Court cautioned, “I understand that that

is your position. I told you, with respect to the conspiracy count, that’s one count out of 11.

There are ten substantive wire fraud counts.” [Tr. 897:10-12.] Later, the Court commented, “I

am so astonished, because it never occurred to me in two and-a-half years that you weren’t

prepared to show that on a day when Mr. Black made a request -- and I’ve seen the emails and

I’ve made an assumption. The assumption that I made was that the government was fully

prepared to demonstrate that when he said, Hey, Edino, 1-month high, 1-month fix, that you




                                                66
could look at his book on that day and see why.” [Tr. 980:14-21.] At the close of its case, the

Government had failed to introduce any evidence to demonstrate what was in Mr. Black’s book

on the date of the alleged wire fraud. Accordingly, the Government has not met its burden.

 II.   MR. BLACK SHOULD HAVE HIS CONVICTION REVERSED OR RECEIVE A
       NEW TRIAL BECAUSE THE GOVERNMENT CONSTRUCTIVELY AMENDED
       THE INDICTMENT

       The Government constructively amended the Indictment because it proceeded on a theory

of criminality at trial that was different from that alleged in the Indictment. An indictment is

constructively amended “[w]hen the trial evidence or the jury charge operates to ‘broaden [] the

possible bases for conviction from that which appeared in the indictment.’” United States v.

Milstein, 401 F.3d 53, 65 (2d Cir. 2005) (second alteration in original) (quoting United States v.

Miller, 471 U.S. 130, 138 (1985)). This standard is met where the indictment fails to give a

defendant notice of the “core of criminality,” or the government’s proof at trial “‘modif[ies]

essential elements of the offense charged to the point that there is a substantial likelihood that the

defendant may have been convicted of an offense other than the one charged by the grand jury.’”

Rigas, 490 F.3d at 228 (quoting United States v. Clemente, 22 F.3d 477, 482 (2d Cir. 1994)). A

constructive amendment is a per se violation of the Grand Jury Clause of the Fifth Amendment.

United States v. Roshko, 969 F.2d 1, 5 (2d Cir. 1992).

       Increased scrutiny is required to ensure that the Government adheres to these standards in

fraud prosecutions. The Second Circuit stated:

       In light of the current broad range of conduct covered by the federal fraud
       statutes, it is critical that courts vigilantly enforce the Fifth Amendment
       requirement that a person be tried only on the charges contained in the indictment
       returned by the grand jury. In order to avoid amending an indictment in violation
       of the Fifth Amendment, the government in fraud cases should think through the
       nature of the crime it wishes to allege and then spell out the offense in a carefully
       drafted indictment, instead of confronting the defendant with its theory of
       criminality for the first time at trial.



                                                 67
United States v. Mollica, 849 F.2d 723, 729 (2d Cir. 1988) (citations and internal quotation

marks omitted); see Roshko, 969 F.2d at 4-5 (“[B]ecause the fraud statutes target a broad range

of conduct, it is even more critical that reviewing courts be vigilant to ensure that the

government does not attempt to broaden the already pervasive and widesweeping nets of

conspiracy prosecutions.”) (citation and internal quotation marks omitted). The Government did

not meet these standards in this case.

       A.         THE EVIDENCE AND JURY CHARGE UNCONSTITUTIONALLY BROADENED THE
                  POSSIBLE BASES OF CONVICTION FROM THAT ALLEGED IN THE INDICTMENT

       A constructive amendment occurs where the legal theory falls outside the specific

charging terms of the indictment or where a generally framed indictment does not encompass the

specific legal theory or evidence used at trial. United States v. Zingaro, 858 F.2d 94, 99 (2d Cir.

1988); United States v. Davis, 2017 WL 3328240, at *33, *33 n.36 (S.D.N.Y. Aug. 3, 2017); see

also Stirone v. United States, 361 U.S. 212, 218 (1960) (“It follows that when only one particular

kind of commerce is charged to have been burdened a conviction must rest on that charge and

not another.”).

       Here, the Indictment brought charges based on one legal theory: a non-convergent

scheme involving alleged false and fraudulent statements made to the BBA for the purpose of

influencing the BBA in its setting of LIBOR. The Government, however, proceeded at trial on a

second theory not encompassed in the charging terms of the Indictment: a convergent fraud

scheme involving allegedly false LIBORs transmitted directly to Deutsche Bank’s counterparties

after the rates had been set by the BBA. [See, e.g., Tr. 867:15-21 (“Our case is that the

counterparties were defrauded. . . . They wouldn’t have entered into a contract in the first place,

and they certainly would have done whatever they could do if it made sense at the reset, if they

thought that the rate would be manipulated against them. . . . [T]hat’s what our case is here.”).]



                                                68
Not only did the Government advance both theories before the jury, but the jury was also

instructed on both the non-convergent and convergent fraud theories. [See Tr. 2887:3-2888:10.]

As such, the Indictment was constructively amended because the evidence and jury charge

improperly broadened the possible bases for conviction.

       The Indictment contained specific language defining the scheme to defraud. In multiple

paragraphs, the Indictment described the scheme as follows:

       [T]he defendants engaged in a scheme to manipulate and attempt to manipulate
       benchmark interest rates referenced by derivative products throughout the
       financial industry to their advantage, by the dissemination, and submission, of
       false and fraudulent statements intended to influence and manipulate the
       benchmark interest rates to which the profitability of their interest rate derivative
       trades . . . were tied.

[SI ¶ 25(B) (emphasis added).] The Indictment further specified that the alleged “false and

fraudulent statements intended to influence and manipulate the benchmark interest rates” were

Deutsche Bank’s LIBOR submissions made to the BBA. [See id. ¶¶ 25-26.] The Indictment

alleged that the object of the charged scheme was:

       to obtain money and property by making false and fraudulent USD LIBOR
       submissions to the BBA for inclusion in the calculation of USD LIBOR
       representing that the rates submitted were an unbiased and honest estimate of the
       bank’s borrowing costs when in fact the submissions reflected rates that were
       designed to benefit their [i.e., Defendants’ and coconspirators’] trading positions.

[Id. ¶ 26 (emphasis added).]

       Despite the plain terms of the Indictment describing a single theory, the jury charge and

the evidence permitted conviction on another theory involving statements made directly to the

counterparties. The Court charged the jury on “an alternative theory” regarding the Relevant

Counterparties.   [Tr. 2887:24-2888:10 (Jury Charge).]        Under this alternative theory, the

Government contended that “the defendants caused false or fraudulent representations, those

being LIBORs whose settings were impacted by the alleged misrepresentation that defendants



                                                69
caused the Deutsche Bank submitters to make to the BBA, to be relayed directly to those banks

by Thomson-Reuters, and that those three counterparties, the ones who testified, settled certain

trades on the basis of LIBORs that had been manipulated by virtue of the alleged

misrepresentations.” [Id.] The Government also introduced evidence relevant only to this

alternative theory, which included testimony from the Relevant Counterparties concerning their

understanding of LIBOR and expectations in connection therewith. [See, e.g., Tr. 1411:8-

1412:5, 1421:24-1423:2 (Maroun); 1568:8-1569:6 (Hunter); 2196:1-2197:19 (Konich); see also

ECF No. 262 at 13-16 (holding that the testimony of the counterparty witnesses was not relevant

to prove that Deutsche Bank’s statements were material to the BBA).] As demonstrated from the

Indictment’s description of the alleged scheme as quoted above, this “alternative theory” was not

encompassed in the charges in the Indictment, and the Court recognized as much.                 [See

Tr. 863:2-7 (“I know what was indicted because it is what you tried in Allen and what you tried

in Allen was not the BBA as a conduit to the counterparty. It was a misrepresentation to the

BBA . . . .”), 977:1-3 (distinguishing between the theory the Government was proceeding on at

trial and “the indictment theory”).]

       Moreover, while the Indictment “describes in great detail the ‘manners and means’ by

which defendants allegedly attempted to manipulate LIBOR using the wires,” it makes no

reference to making any false statements, either directly or indirectly, to the counterparties on the

other side of the trading positions referenced in the alleged scheme’s pleaded purpose. [See ECF

No. 262 at 4.] Nor does it allege that any false and fraudulent statements were made after the

BBA set the LIBOR underlying their trades. The list of overt acts similarly fails to reference any

false statements that were alleged to have been made to the counterparties. As the Court stated:

       All of [the overt acts] relate to alleged efforts by Deutsche Bank employees to
       influence the LIBOR submissions that were made to Thomson Reuters, acting as



                                                 70
        agent for the BBA, for the purpose of setting particular LIBORs on particular
        days. None of the identified overt acts involves the transmission of Deutsche
        Bank’s LIBOR submissions – the only statements identified in the indictment as
        false and fraudulent – directly to the bank’s trading counterparties, either by
        Deutsche Bank or by Thomson Reuters.

[Id. at 5.]

        At bottom, the Indictment alleges only one legal theory: a non-convergent scheme based

on false and fraudulent statements in the LIBOR submissions made to the BBA. As the Court

plainly told the Government during its case-in-chief, “the way you indicted [the case] is that

[Defendants] made a misrepresentation to the BBA.” [Tr. 862:20-22.] As such, the Government

was required to obtain a conviction on that theory, but the evidence and jury charge

impermissibly broadened the possible bases for conviction from that contained in the Indictment.

Thus, Mr. Black’s constitutional rights were violated, and reversal of his conviction is required.

        B.     THE INDICTMENT WAS CONSTRUCTIVELY AMENDED BECAUSE IT FAILED TO
               NOTIFY MR. BLACK OF THE “CORE OF CRIMINALITY” THAT THE GOVERNMENT
               ATTEMPTED TO PROVE AT TRIAL

        The Indictment also was constructively amended because it failed to give Mr. Black

notice of the “core of criminality” on which it relied at trial. See Rigas, 490 F.3d at 228. The

“‘core of criminality’ of an offense involves the essence of a crime, in general terms.” United

States v. D’Amelio, 683 F.3d 412, 418 (2d Cir. 2012). It includes the specific legal theory

identified in the indictment, as well as the object of the alleged offense. See Rigas, 490 F.3d at

228; Roshko, 969 F.2d at 5.

        In ruling on the parties’ motions in limine, the Court described the core of criminality

alleged in the Indictment as follows:

        “In sum: the detailed factual allegations underlying the indictment charges the
        defendants with participating in a scheme to defraud that was perpetrated (1) by
        making materially false and fraudulent representations about Deutsche Bank’s
        cash borrowing costs; (2) to the BBA; (3) for the purpose of influencing its setting



                                                71
       of USD LIBORs (i.e., that is the decision to which the false statements are
       material).

[ECF No. 262 at 5-6.] As such, the Indictment failed to provide notice that the “core of

criminality” involved a convergent theory of fraud involving false statements allegedly made

directly to the counterparties.

       The Court’s prior opinions in this case make clear that the Indictment did not put

Mr. Black on notice of the Government’s convergent fraud theory. For example, in ruling on

Defendants’ motion for a bill of particulars, the Court stated:

       The false statements specified in the Indictment were not made to the victims of
       the fraud; rather, they were made to the BBA, which unwittingly utilized those
       false statements to set various LIBOR benchmark rates in ways that allegedly
       favored DB's position in various derivatives trades, thereby causing losses to
       various third parties.

[ECF No. 89 at 4 (emphasis added).] Similarly, in ruling on pretrial motions, the Court stated:

       The “false and fraudulent submissions” were never communicated to those
       counterparties, but to the extent that they were (or might have been) used to
       calculate the day’s LIBOR (which depended on whether they were in the mid-
       range of the 16 submissions for any tenor), they allegedly caused those
       counterparties “to be susceptible to substantial risk of loss and to suffer actual
       loss.”

[Oct. 19 Decision at 2 (emphasis added) (quoting SI ¶ 26).]

       The Court also noted the Indictment’s failure to allege a convergent theory of fraud after

the Government notified the Court and Mr. Black of its intent to change its theory of prosecution

for the first time in a brief filed on April 16, 2018. [See ECF No. 217 at 11]. In response to the

Government’s expressed intention to try the case on a theory that Defendants made two different

types of false statements to the counterparties rather than the BBA, the Court stated:

       Neither of these arguments is apparent from the face of the indictment. . . .

       This case has been litigated actively and vigorously since it was indicted some
       twenty-four months. At no point during this time did the Government ever
       apprise the court that its case was predicated on the types of statements described


                                                 72
       above. Rather, its theory has consistently been that the false and fraudulent
       statements made by defendants and their co-conspirators were the doctored
       LIBOR submissions that were made to the BBA (via Thomson Reuters) during
       the LIBOR-setting process. . . .

       And now, a scant six weeks before trial, the Government switches horses.
       Whether or not the defendants feel sandbagged – and I would be surprised if they
       did not – the court feels sandbagged.

[ECF No. 262 at 8-9.]

       The Government’s shifting positions and inconsistent statements left Mr. Black in the

impossible position of not knowing the theory or theories on which the Government intended to

proceed until near the end of the trial. [See Tr. 10:25-11:7.] A little more than a month after the

Government belatedly articulated its new convergent fraud theories, it represented that it was

abandoning the non-convergent fraud theory alleged in the Indictment and would proceed at trial

only on the two convergent fraud theories. [See ECF No. 272.] Specifically, during a May 22,

2018 status conference, the Court ordered the Government to disclose the theories that it would

pursue at trial on or before May 29, 2018. [May 22, 2018 Tr. 4:24-6:1.] The Government

ostensibly complied with the Court’s order by making the following disclosure in a letter dated

May 29, 2018:

       [W]e intend to prove that the defendants made two types of false statements to
       Deutsche Bank’s counterparties: (1) false statements when entering into swap
       transactions; and (2) biased and dishonest LIBOR submissions that went through
       the BBA and Thomson Reuters, acting as conduits.

[ECF No. 272 at 1.] Notably, the Court entered a judgment of acquittal on the first of these two

theories at the close of the Government’s case [see Tr. 2517:19-22], and the Government did not

request that the Court charge the jury on the second of these theories, instead arguing a theory of

manipulated LIBORs rather than Deutsche Bank LIBOR submissions [see ECF No. 334 at 3-4],

presumably because there was not a shred of evidence that the Relevant Counterparties ever

looked at Deutsche Bank’s LIBOR submissions at all.


                                                73
       Nevertheless, the Government contradicted its representations to the Court and Mr. Black

by submitting in early September proposed requests to charge that resuscitated the non-

convergent theory of fraud. [See ECF No. 299 at 27 n.8 (citing United States v. Greenberg, 835

F.3d 295, 306 (2d Cir. 2016)).] This left Mr. Black in the untenable position of having to try this

case without any idea as to which theory or theories the Government ultimately intended to

pursue. The Government was still undecided as to its theory of prosecution several weeks into

the trial, stating: “And so I do think the government, you know, has been seriously considering

coming back to the Court saying it should go on both theories, and if you’d give us a little while

longer, we’ll come back.” [Tr. 2028:5-8.] The Court in fact noted that “the government’s

intransigent refusal to try its indictment” posed a “real problem.” [Id. at 2027:7-10.]

       Mr. Black agrees.       The Government’s gamesmanship further eroded the basic

constitutional protections guaranteed to Mr. Black under the Fifth Amendment’s Grand Jury

Clause. These include the right to be charged in an indictment that “‘fairly informs a defendant

of the charge against which he must defend,’” Rigas, 490 F.3d at 228 (quoting United States v.

Resendiz-Ponce, 549 U.S. 102, 108 (2007)), and the right to be protected from the Government

“‘fill[ing] in elements of its case with facts other than those considered by the grand jury,’”

Davis, 2017 WL 3328240, at *27 (quoting Pirro, 212 F.3d at 92). Accordingly, the Indictment

was constructively amended because it failed to notify Mr. Black that the core of criminality with

which he was charged encompassed a convergent fraud scheme premised on alleged false

statements to counterparties that were disseminated after the BBA had set the relevant LIBORs.

       C.      THE GOVERNMENT’S EVIDENCE AND ARGUMENT AT TRIAL OPERATED AS A
               PREJUDICIAL VARIANCE TO THE INDICTMENT

       In addition to constructively amending the Indictment, the Government’s evidence and

argument at trial proved materially different facts from those alleged in the Indictment, a



                                                74
variance that substantially prejudiced Mr. Black.           The Government’s insistence on not

committing to a theory of prosecution—and then undermining any commitments it ultimately

made regarding which theory it would pursue—fundamentally prejudiced Mr. Black and

warrants reversal of his conviction or, at the very least, a new trial.

       “A variance occurs when the charging terms of the indictment are left unaltered, but the

evidence offered at trial proves facts materially different from those alleged in the indictment.”

United States v. Salmonese, 352 F.3d 608, 621 (2d Cir. 2003) (internal quotation marks omitted).

While a constructive amendment of the indictment is a per se violation of the Grand Jury Clause,

a variance must be prejudicial to violate a defendant’s constitutional rights. United States v.

Pierce, 785 F.3d 832, 845 (2d Cir. 2015). A variance is prejudicial when the pleading and the

proof do not substantially correspond, when the variance could have misled the defendant at trial,

or when the variance could deprive the accused of his right to be protected against another

prosecution for the same offense. Salmonese, 352 F.3d at 621-22.

       As discussed above, the Government’s decision to charge a non-convergent fraud,

maintain such a theory for approximately two years, and then change to a convergent fraud

theory recast the core of criminality charged in the Indictment and fundamentally altered the case

Mr. Black was forced to defend. The Court recognized that such a change in position, at the very

least, operated as a prejudicial variance and attempted to “eliminate the possibility that any

variance would prove prejudicial to defendants” by adjourning trial for approximately three

months, which theoretically “would give the defendants additional time to prepare to meet the

Government’s anticipated case.” [ECF No. 262 at 13.]

       Had the Government pursued the convergent fraud theory articulated to Defendants and

the Court in its in limine briefing, such an adjournment could have potentially cured the




                                                  75
prejudice. But the Government could not stick to its theory. Instead, the Government’s case

took the following trajectory: First, on May 29, 2018, the Government represented that it was

pursuing only a convergent fraud theory, not a non-convergent fraud theory, with the alleged

false statements being representations to counterparties at the start of the contract and

transmissions of manipulated Deutsche Bank LIBOR submissions to the counterparties through

the BBA as a conduit. [See ECF No. 272 at 1.] Second, on September 7, 2018, the Government

filed requests to charge that included the previously abandoned non-convergent fraud theory.

[See ECF No. 299 at 29.] Third, on October 3, 2018, during its case-in-chief, the Government

told the Court it was “seriously considering coming back to the Court saying it should go on both

theories,” implicitly acknowledging that it had been proceeding on only the convergent fraud

theory but attempting to leave the door open to another change in position. [Tr. 2028:5-8.]

Fourth, the Government submitted a letter on October 8, 2018, following the close of its case,

requesting jury instructions on (i) a non-convergent fraud that resembled the one in the

Indictment; (ii) a convergent fraud based on alleged misrepresentations to the counterparties at

the start of the contracts at issue (as per the May 29, 2018 letter); and (iii) a convergent fraud

theory—not set forth in its May 29, 2018 letter—based on allegedly false LIBORs, rather than

allegedly false Deutsche Bank LIBOR submissions, being transmitted to counterparties via the

BBA. [See ECF No. 334].

       The Government’s refusal to commit to a theory of prosecution undermined the Court’s

effort to guard against a prejudicial variance by giving Mr. Black additional time to prepare for

trial. Even during trial, Mr. Black could not be sure what case the Government was trying. As

the Court put it, the Government acted as a “shape-shifter,” repeatedly undercutting and

recasting its own representations to Defendants and the Court. [Tr. 362:6-18.] This slipperiness




                                               76
extended to the entire presentation of evidence, with the Court concluding: “the shape shifting

that this case has undergone is astonishing.” [Id. at 820:15-16.] Where, as here, the Government

pursues an “ever-shifting theory on a crucial element of the case,” it creates “precisely the kind

of dynamic the constructive amendment and prejudicial variance doctrines are designed to

prevent,” and vacatur is appropriate. See Davis, 2017 WL 3328240, at *29, *35. Accordingly,

Mr. Black’s conviction should be reversed or vacated because the Government’s ever-shifting

theory of prosecution prejudicially varied the Indictment.

III.   IN THE ALTERNATIVE, THE INTEREST OF JUSTICE REQUIRES
       DISMISSAL OR, AT A MINIMUM, A NEW TRIAL UNDER RULE 33

       To the extent the Court does not dismiss the charges against Mr. Black under Rule 29, it

should exercise its discretion to dismiss the Indictment or, at a minimum, grant Mr. Black a new

trial in the interest of justice. Rule 33 provides the Court with “broad discretion” to set aside a

jury verdict and order a new trial to “avert a perceived miscarriage of justice.” United States v.

Ferguson, 246 F.3d 129, 133 (2d Cir. 2001) (quotations omitted). “The Court’s broad discretion

empowers it to grant relief based not only on the sufficiency vel non of the evidence at trial but

on any other circumstances that might render the trial ‘essentially unfair,’ including trial errors.”

United States v. D’Amelio, 636 F. Supp. 2d 234, 238 (S.D.N.Y. 2009) (CM). In addition,

“[c]ourts may not only grant a Rule 33 motion where the evidence is legally insufficient, but also

where a jury’s verdict is contrary to the weight of the evidence.” United States v. Valle, 301

F.R.D. 53, 103 (S.D.N.Y. 2014) (citation omitted).

       In considering a Rule 33 motion, the Court’s discretion is broader than under Rule 29:

the Court may “vacate any judgment and grant a new trial if the interest of justice so requires.”

Fed. R. Crim. P. 33. “The district court must examine the entire case, take into account all facts

and circumstances, and make an objective evaluation.” United States v. Pauling, 256 F. Supp.



                                                 77
3d 329, 339 (S.D.N.Y. 2017) (quoting Ferguson, 246 F.3d at 134. “Unlike Rule 29 . . . under

which the Court view[s] the evidence in the light most favorable to the prosecution, Rule 33

permits the Court to weigh the evidence objectively.” Id. at 340. Of course, in analyzing the

evidence at trial, the Court “must defer to the jury’s resolution of the weight of the evidence and

the credibility of the witnesses.” United States v. LeRoy, 687 F.2d 610, 616 (2d Cir. 1982).

Nonetheless, the Court should grant relief under Rule 33 if, as here, there is “a real concern that

an innocent person may have been convicted.” United States v. Parkes, 497 F.3d 220, 232 (2d

Cir. 2007) (quoting Ferguson, 246 F.3d at 134).

       For the reasons stated in Mr. Black’s Rule 29 motion, the trial evidence should leave the

Court with serious concern that Mr. Black is innocent of the crimes with which he was charged

and that there has been a miscarriage of justice in this case. The evidence at trial showed that

Mr. Black did nothing more than his job as he was trained, encouraged, and directed by Deutsche

Bank. There was no evidence that Mr. Black made or otherwise knew of any false statements.

Nor was there evidence that the BBA interpreted its LIBOR Instructions as imposing sub silentio

an obligation on Panel Banks not to consider their trading positions when deciding on a rate to

submit from within a range of reasonable borrowing estimates. As a result, to the extent the

Court does not enter a judgment of acquittal on both remaining counts against Mr. Black, it

should exercise its discretion to dismiss the Indictment or grant a new trial under Rule 33.




                                                78
                                         CONCLUSION

       For the foregoing reasons, the Court should grant Mr. Black’s motion for a judgment of

acquittal or new trial and grant such further and other relief as may be just and proper.

Dated: New York, New York
       December 10, 2018

                                              Respectfully Submitted:

                                              By: /s/ Seth L. Levine
                                                 Seth L. Levine
                                                 Scott B. Klugman
                                                 Miriam L. Alinikoff
                                                 Dylan A. Stern

                                              LEVINE LEE LLP
                                              650 Fifth Avenue, 13th Floor
                                              New York, New York 10019
                                              Telephone: (212) 223-4400
                                              Facsimile: (212) 223-4425
                                              slevine@levinelee.com
                                              sklugman@levinelee.com
                                              malinikoff@levinelee.com
                                              dstern@levinelee.com

                                              Attorneys for Defendant Gavin Campbell Black




                                                 79
